          Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 1 of 64




THIS CHAPTER 11 PLAN IS BEING SOLICITED FOR ACCEPTANCE OR
REJECTION IN ACCORDANCE WITH BANKRUPTCY CODE SECTION 1125 AND
WITHIN THE MEANING OF BANKRUPTCY CODE SECTION 1126. THIS CHAPTER
11 PLAN WILL BE SUBMITTED TO THE BANKRUPTCY COURT FOR APPROVAL
FOLLOWING SOLICITATION AND THE DEBTORS’ FILING FOR CHAPTER 11
BANKRUPTCY.

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            )
In re:                                                      ) Chapter 11
                                                            )
FTS INTERNATIONAL, INC., et al.,1                           ) Case No. 20-34622 (DRJ)
                                                            )
                                      Debtors.              ) (Jointly Administered)
                                                            )
               JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
                 OF FTS INTERNATIONAL, INC. AND ITS DEBTOR AFFILIATES

KIRKLAND & ELLIS LLP                                       WINSTON & STRAWN LLP
KIRKLAND & ELLIS INTERNATIONAL                             Katherine A. Preston (TX Bar No. 2968884)
LLP                                                        800 Capitol Street, Suite 2400
Brian Schartz, P.C. (TX Bar No. 24099361)                  Houston, Texas 77002
609 Main Street                                            Telephone:       (713) 651-2600
Houston, Texas 77002                                       Facsimile:       (713) 651-2700
Telephone:       (713) 836-3600                            Email:           kpreston@winston.com
Facsimile:       (713) 836-3601
Email:              brian.schartz@kirkland.com             - and -

- and -                                                    Daniel J. McGuire ( admitted pro hac vice)
                                                           35 W Wacker Drive
Joshua A. Sussberg, P.C. (admitted pro hac vice)           Chicago, IL 60601
Emily E. Geier (admitted pro hac vice)                     Telephone:      (312) 558-5600
Alexander Nicas (admitted pro hac vice)                    Facsimile:      (312) 558-5700
601 Lexington Avenue                                       Email: dmcguire@winston.com
New York, New York 10022
Telephone:       (212) 446-4800                            Proposed Co-Counsel for the Debtors
Facsimile:       (212) 446-4900                            and Debtors in Possession
Email:           jsussberg@kirkland.com
         emily.geier@kirkland.com
         alexander.nicas@kirkland.com

Proposed Co-Counsel for the Debtors
and Debtors in Possession

Dated: October 28November 4, 2020


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: FTS International, Inc. (0081); FTS International Manufacturing, LLC (9132); and FTS
International Services, LLC (7729). The location of Debtor FTS International, Inc.’s principal place of business and
the Debtors’ service address in these chapter 11 cases is 777 Main Street, Suite 2900, Fort Worth, Texas, 76102.


KE 70884489
       Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 2 of 64



                                     TABLE OF CONTENTS

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF
               TIME, GOVERNING LAW, AND OTHER REFERENCES                                      1
     A.      Defined Terms.                                                                   1
     B.      Rules of Interpretation.                                                        13
     C.      Computation of Time.                                                            14
     D.      Governing Law.                                                                  14
     E.      Reference to Monetary Figures.                                                 145
     F.      Reference to the Debtors or the Reorganized Debtors.                           145
     G.      Controlling Document.                                                          145
     H.      Consultation, Information, Notice, and Consent Rights.                          15

ARTICLE II. ADMINISTRATIVE CLAIMS, PRIORITY CLAIMS, AND RESTRUCTURING
               EXPENSES                                                                      15
     A.      Administrative Claims.                                                          15
     B.      Professional Fee Claims.                                                       156
     C.      Priority Tax Claims.                                                           167
     D.      Payment of Statutory Fees.                                                      17
     E.      Restructuring Expenses.                                                         17

ARTICLE III. CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND
                 INTERESTS                                                                   17
     A.       Classification of Claims and Interests.                                        17
     B.       Treatment of Classes of Claims and Interests.                                  18
     C.       Special Provision Governing Unimpaired Claims.                                 22
     D.       Elimination of Vacant Classes.                                                 22
     E.       Voting Classes, Presumed Acceptance by Non-Voting Classes.                     22
     F.       Intercompany Interests.                                                       223
     G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
              Code.                                                                         223
     H.       Controversy Concerning Impairment.                                             23
     I.       Subordinated Claims and Interests.                                             23

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THIS PLAN                                             23
     A.      General Settlement of Claims and Interests.                                      23
     B.      Restructuring Transactions.                                                     234
     C.      Reorganized Debtors.                                                             24
     D.      Sources of Consideration for Plan Distributions.                                245
     E.      Vesting of Assets in the Reorganized Debtors.                                   256
     F.      Exemption from Registration Requirements.                                        26
     G.      Cancellation of Existing Securities and Agreements.                             278
     H.      Corporate Action.                                                               289
     I.      Corporate Existence.                                                             29
     J.      New Organizational Documents.                                                  2930
     K.      Indemnification Provisions.                                                    2930
     L.      Effectuating Documents; Further Transactions.                                    30
     M.      Section 1146 Exemption.                                                          30
     N.      Directors and Officers of the Reorganized Debtors.                              301
     O.      Director and Officer Liability Insurance.                                        31
     P.      Management Incentive Plan.                                                      312

                                                i
KE 70884489
       Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 3 of 64



        Q.     Employee Obligations.                                                         312
        R.     Preservation of Causes of Action.                                              32

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES                              33
     A.     Assumption and Rejection of Executory Contracts and Unexpired Leases.             33
     B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases.             34
     C.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.            34
     D.     Preexisting Obligations to the Debtors under Executory Contracts and Unexpired
            Leases.                                                                           35
     E.     Insurance Contracts and Surety Bonds.                                            356
     F.     Reservation of Rights.                                                            36
     G.     Nonoccurrence of Effective Date.                                                 367
     H.     Contracts and Leases Entered into after the Petition Date.                       367

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS                                               367
     A.      Distributions on Account of Claims and Interests Allowed as of the Effective
             Date.                                                                            367
     B.      Disbursing Agent.                                                                 37
     C.      Delivery of Distributions and Undeliverable or Unclaimed Distributions.          378
     D.      Manner of Payment.                                                                39
     E.      Compliance with Tax Requirements.                                               3940
     F.      Allocations.                                                                      40
     G.      No Postpetition Interest on Claims.                                               40
     H.      Foreign Currency Exchange Rate.                                                   40
     I.      Setoffs and Recoupment.                                                           40
     J.      Claims Paid or Payable by Third Parties.                                         401

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
               DISPUTED CLAIMS                                                                41
     A.      Disputed Claims Process.                                                         41
     B.      Allowance of Claims.                                                             42
     C.      Claims Administration Responsibilities.                                          42
     D.      Estimation of Claims and Interests.                                              42
     E.      Adjustment to Claims or Interests without Objection.                            423
     F.      Disallowance of Claims or Interests.                                            423
     G.      No Distributions Pending Allowance.                                              43
     H.      Distributions After Allowance.                                                   43
     I.      No Interest.                                                                     43

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS                        434
     A.       Discharge of Claims and Termination of Interests.                              434
     B.       Release of Liens.                                                               44
     C.       Releases by the Debtors.                                                       445
     D.       Releases by the Releasing Parties.                                              46
     E.       Exculpation.                                                                    47
     F.       Injunction.                                                                    478
     G.       Protections Against Discriminatory Treatment.                                   48
     H.       Document Retention.                                                            489
     I.       Reimbursement or Contribution.                                                 489


                                                   ii

KE 70884489
       Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 4 of 64




ARTICLE IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THIS PLAN                49
     A.      Conditions Precedent to the Effective Date.                     49
     B.      Waiver of Conditions.                                           50
     C.      Effect of Failure of Conditions.                                50
     D.      Substantial Consummation                                        50

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THIS PLAN               50
     A.     Modification and Amendments.                                      50
     B.     Effect of Confirmation on Modifications.                         501
     C.     Revocation or Withdrawal of Plan.                                501

ARTICLE XI. RETENTION OF JURISDICTION                                        51

ARTICLE XII. MISCELLANEOUS PROVISIONS                                         53
     A.      Immediate Binding Effect.                                        53
     B.      Additional Documents.                                            53
     C.      Statutory Committee and Cessation of Fee and Expense Payment.   534
     D.      Reservation of Rights.                                          534
     E.      Successors and Assigns.                                          54
     F.      Notices.                                                         54
     G.      Term of Injunctions or Stays.                                   567
     H.      Entire Agreement.                                               567
     I.      Plan Supplement.                                                567
     J.      Nonseverability of Plan Provisions.                             567
     K.      Votes Solicited in Good Faith.                                  567
     L.      Closing of Chapter 11 Cases.                                    578
     M.      Waiver or Estoppel.                                             578
     N.      Creditor Default.                                               578




                                             iii

KE 70884489
       Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 5 of 64



                                            INTRODUCTION

FTS International, Inc., FTS International Manufacturing, LLC, and FTS International Services, LLC
(each a “Debtor” and, collectively, the “Debtors”) jointly propose this prepackaged chapter 11 plan of
reorganization (the “Plan”) for the resolution of the outstanding claims against, and equity interests in,
the Debtors. Although proposed jointly for administrative purposes, the Plan constitutes a separate plan
for each of the foregoing entities and each of the foregoing entities is a proponent of the Plan within the
meaning of section 1129 of the Bankruptcy Code.

Holders of Claims or Interests may refer to the Disclosure Statement Relating to the Debtors’ Joint
Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code for a discussion of
the Debtors’ history, businesses, properties, assets, results of operations, projections, historical financial
information, risk factors, a summary and analysis of the Plan, the Restructuring Transactions, and certain
related matters.

ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE
ENCOURAGED TO READ THIS PLAN AND THE DISCLOSURE STATEMENT IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THIS PLAN.

                                 ARTICLE I.
                 DEFINED TERMS, RULES OF INTERPRETATION,
         COMPUTATION OF TIME, GOVERNING LAW, AND OTHER REFERENCES

A.      Defined Terms.

        As used in the Plan, capitalized terms have the meanings set forth below.

        1.    “ABL Agent” means Wells Fargo Bank, National Association, as administrative agent
under the ABL Credit Agreement.

        2.      “ABL Claim” means any Claim against a Debtor arising under, derived from, secured by,
based on, or related to the ABL Credit Agreement or any other agreement, instrument or document
executed at any time in connection therewith and any guaranty thereof, including all “Obligations” as
defined under the ABL Credit Agreement.

        3.      “ABL Credit Agreement” means that certain credit agreement, dated as of February 22,
2018, between FTS, FTS Services, certain lenders, and the ABL Agent, as amended, restated, amended
and restated, modified, or supplemented from time to time.

        4.       “ABL Lenders” means the lenders party to the ABL Credit Agreement.

        5.       “ABL Secured Claim” means any ABL Claim, or portion thereof, that is Secured.

        6.       “Ad Hoc Group of Secured Noteholders” means the ad hoc group of holders of Secured
Notes that is represented by the Ad Hoc Group of Secured Noteholders Advisors.

        7.     “Ad Hoc Group of Secured Noteholders Advisors” means Davis Polk & Wardwell LLP,
Ducera Partners LLC, Silver Foundry LP, and any local or special counsel retained by the Ad Hoc Group
of Secured Noteholders.



                                                     1
KE 70884489
       Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 6 of 64



        8.       “Ad Hoc Group of Term Loan Lenders” the ad hoc group of holders of Term Loan
Claims that is represented by the Ad Hoc Group of Term Loan Lender Advisors.

       9.      “Ad Hoc Group of Term Loan Lender Advisors” means Stroock & Stroock & Lavan
LLP, and any financial advisor or local or special counsel retained by the Ad Hoc Group of Term Loan
Lenders.

          10.     “Administrative Claim” means a Claim incurred by the Debtors on or after the Petition
Date and before the Effective Date for a cost or expense of administration of the Chapter 11 Cases
entitled to priority under sections 503(b), 507(a)(2), or 507(b) of the Bankruptcy Code, including: (a) the
actual and necessary costs and expenses incurred on or after the Petition Date until and including the
Effective Date of preserving the Estates and operating the Debtors’ businesses; (b) Allowed Professional
Fee Claims; (c) all fees and charges assessed against the Estates pursuant to section 1930 of chapter 123
of title 28 of the United States Code, and (d) the Restructuring Expenses.

        11.     “Affiliate” means affiliate as defined in section 101(2) of the Bankruptcy Code. With
respect to any Entity that is not a Debtor, the term “Affiliate” shall apply to such Entity as if the Entity
were a Debtor.

      12.     “Agent” means any administrative agent, collateral agent, or similar Entity under the
Term Loan Agreement, including any successors thereto.

         13.     “Allowed” means, with respect to a Claim or an Interest, any Claim or Interest (or portion
thereof) that (a) is not Disputed within the applicable period of time, if any, fixed by the Bankruptcy
Code, the Bankruptcy Rules, or the Bankruptcy Court, (b) is allowed, compromised, settled, or otherwise
resolved pursuant to the terms of the Plan, in any stipulation that is approved by a Final Order of the
Bankruptcy Court, or pursuant to any contract, instrument, indenture, or other agreement entered into or
assumed in connection herewith, or (c) has been allowed by a Final Order of the Bankruptcy Court. For
the avoidance of doubt, (x) there is no requirement to file a Proof of Claim (or move the Bankruptcy
Court for allowance) to have a Claim Allowed for the purposes of the Plan except as provided in Article
V.B of this Plan, (y) the Debtors may deem any Unimpaired Claim to be Allowed in an asserted amount
for the purposes of the Plan, and (z) any Claim (or portion thereof) that has been disallowed pursuant to a
Final Order shall not be an “Allowed” Claim. For the avoidance of doubt, a Debtor shall not stipulate or
otherwise agree to the allowance of any Claim related to the Specified Agreements without the prior
consent of the Required Consenting Creditors.

        14.     “Avoidance Actions” means any and all avoidance, recovery, subordination, or other
Claims, actions, remedies, or Causes of Action that may be brought by or on behalf of the Debtors or
their Estates or other authorized parties in interest under the Bankruptcy Code or applicable non-
bankruptcy law to avoid, recover, or subordinate a prepetition transaction, including actions, remedies, or
Claims and Causes of Action under sections 502, 510, 542, 544, 545, 547 through and including 553, and
724(a) of the Bankruptcy Code or under similar or related local, state, federal, or foreign statutes and
common law, including fraudulent transfer laws.

       15.    “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as
may be amended from time to time.

       16.     “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
of Texas or such other court having jurisdiction over the Chapter 11 Cases as determined and agreed by
the Debtors and the Required Consenting Creditors, including, to the extent of the withdrawal of



                                                    2
KE 70884489
       Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 7 of 64



reference under 28 U.S.C. § 157 and/or the General Order of the District Court pursuant to section 151 of
the Judicial Code, the United States District Court for the Southern District of Texas.

        17.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as promulgated
by the United States Supreme Court under section 2075 of title 28 of the United States Code, and the
general, local, and chambers rules of the Bankruptcy Court.

        18.      “Business Day” means any day other than a Saturday, Sunday, or “legal holiday” (as
defined in Bankruptcy Rule 9006(a)), or other day on which commercial banks in the State of New York
are closed for business as a result of a federal, state, or local holiday.

        19.     “Cash” means the legal tender of the United States of America or the equivalent thereof,
including bank deposits, checks, and other similar items.

        20.     “Cash Collateral Orders” means, collectively, the Interim Cash Collateral Order and the
Final Cash Collateral Order.

        21.      “Cash Consideration” means $30.66 million in Cash.

         22.     “Cause of Action” means any claims, interests, damages, remedies, causes of action,
demands, rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges,
licenses, liens, indemnities, guaranties, and franchises of any kind or character whatsoever, whether
known or unknown, choate or inchoate, foreseen or unforeseen, existing or hereinafter arising, contingent
or noncontingent, liquidated or unliquidated, secured or unsecured, assertable, directly or derivatively,
matured or unmatured, suspected or unsuspected, in contract, tort, law, equity, or otherwise. Causes of
Action also include: (a) all rights of setoff, counterclaim, or recoupment and claims under contracts or for
breaches of duties imposed by law; (b) any claim based on or relating to, or in any manner arising from,
in whole or in part, breach of fiduciary duty, violation of local, state, federal, or foreign law, or breach of
any duty imposed by law or in equity, including securities laws, negligence, and gross negligence; (c) the
right to object to or otherwise contest Claims or Interests; (d) claims pursuant to sections 362, 510, 542,
543, 544 through 550, or 553 of the Bankruptcy Code; and (e) such claims and defenses as fraud,
mistake, duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy Code.

        23.     “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the case
pending for that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and (b) when
used with reference to all the Debtors, the procedurally consolidated and jointly administered chapter 11
cases pending for all of the Debtors in the Bankruptcy Court.

        24.     “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against
any of the Debtors.

       25.      “Claims Register” means the official register of Claims maintained by the Solicitation
Agent or the clerk of the Bankruptcy Court.

        26.     “Class” means a category of Holders of Claims or Interests as set forth in Article III of
the Plan pursuant to section 1122(a) of the Bankruptcy Code.

        27.     “Class 4 Recovery Deduction” means, with respect to Class 3, a deduction of the
Unencumbered Plan Recovery provided to the Deficiency Claims and a deduction of 90.1% of the
Unencumbered Plan Recovery provided to the Termination Claims and with respect to Class 8, a
deduction of 9.9% of the Unencumbered Plan Recovery provided to the Termination Claims.


                                                     3
KE 70884489
       Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 8 of 64



        28.      “Confirmation” means the entry of the Confirmation Order by the Bankruptcy Court on
the docket of the Chapter 11 Cases.

       29.    “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003
and 9021.

        30.     “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court under
section 1128 of the Bankruptcy Code at which the Debtors seek entry of the Confirmation Order.

       31.      “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code and providing final approval of the Disclosure
Statement and the Solicitation Materials.

       32.    “Consenting Creditors” means collectively, the Consenting Noteholders and the
Consenting Term Loan Lenders.

        33.      “Consenting Noteholders” means, collectively, the Holders of, or investment advisors,
sub-advisors, or managers of discretionary accounts that hold, Secured Notes Claims that are party to the
Restructuring Support Agreement or that have executed a joinder or transfer agreement to the
Restructuring Support Agreement.

        34.     “Consenting Term Loan Lenders” means, collectively, the Holders of, or investment
advisors, sub-advisors, or managers of discretionary accounts that hold, Term Loan Claims that are party
to the Restructuring Support Agreement or that have executed a joinder or transfer agreement to the
Restructuring Support Agreement.

        35.     “Consummation” means the occurrence of the Effective Date.

        36.     “Covia Dispute” means that certain dispute between the Debtors and Covia Holdings
Corporation, including as set forth in the adversary proceeding captioned as Covia Holdings Corporation
v. FTS International Services, LLC (Adv. Proc. No. 20-03413) and the Omnibus Pleading of Covia
Holdings Corporation for Entry of an Order (I) Denying Confirmation of the Debtors’ Joint
Prepackaged Chapter 11 Plan of Reorganization, or, in the Alternative, (II) on an Emergency Basis,
Designating the Votes of the Term Loan Deficiency Claims and Secured Notes Deficiency Claims, and
(III) Granting Related Relief [Docket No. 213], and Debtors’ Reply to the Omnibus Pleading for Entry of
an Order: (I) Denying Confirmation of the Debtors’ Joint Prepackaged Chapter 11 Plan of
Reorganization, or, in the Alternative, (II) Designating the Votes of the Term Loan Deficiency Claims
and Secured Notes Deficiency Claims; and (III) Granting Related Relief and in Support of an Order
Approving the Debtors’ Disclosure Statement and Confirming the Joint Prepackaged Chapter 11 Plan of
Reorganization of FTS International, Inc. and its Debtor Affiliates [Docket No. 241], and as mediated
before Judge Marvin Isgur, and as settled and resolved pursuant to the Plan and the Confirmation Order.

         37.      36. “Cure” or “Cure Claim” means all amounts, including an amount of $0.00, required
to cure any monetary defaults under any Executory Contract or Unexpired Lease (or such lesser amount
as may be agreed upon by the parties under an Executory Contract or an Unexpired Lease) that is to be
assumed by the Debtors pursuant to sections 365 or 1123 of the Bankruptcy Code, other than a default
that is not required to be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

         38.     37. “D&O Liability Insurance Policies” means all directors’, managers’, and officers’
liability insurance policies (including any “tail policy” and all agreements, documents, or instruments


                                                  4
KE 70884489
       Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 9 of 64



related thereto) of any of the Debtors that have been issued or provide coverage at any time to current
and former directors, managers, officers, and employees of the Debtors.

        39.    38. “Debt Claim” means, collectively, any claim that is part of (a) the Term Loan
Claims, which are Allowed in an amount equal to approximately $67.6 million and (b) the Secured Notes
Claims, which are Allowed in an amount equal to approximately $379.1 million.

      40.        39. “Definitive Documents” has the meaning set forth in the Restructuring Support
Agreement.

         41.     40. “Disbursing Agent” means, as applicable, the Reorganized Debtors or the Entity or
Entities selected by the Debtors or the Reorganized Debtors to make or facilitate distributions pursuant to
the Plan.

         42.    41. “Disclosure Statement” means the disclosure statement for the Joint Prepackaged
Chapter 11 Plan of Reorganization of FTS International Inc. and Its Debtor Affiliates, including all
exhibits and schedules thereto, in each case, as may be amended, supplemented, or modified from time to
time, to be approved by the Confirmation Order.

        43.     42. “Disputed” means, as to a Claim or an Interest, any Claim or Interest: (a) that is not
Allowed; (b) that is not disallowed by the Plan, the Bankruptcy Code, or a Final Order, as applicable; and
(c) with respect to which a party in interest has Filed a Proof of Claim or otherwise made a written
request to a Debtor for payment, without any further notice to or action, order, or approval of the
Bankruptcy Court.

         44.    43. “Distribution Date” means, except as otherwise set forth herein, the date or dates
determined by the Debtors or the Reorganized Debtors, on or after the Effective Date, with the first such
date occurring on or as soon as is reasonably practicable after the Effective Date, upon which the
Disbursing Agent shall make distributions to Holders of Allowed Claims and Interests entitled to receive
distributions under the Plan.

         45.     44. “Distribution Record Date” means, other than with respect to Holders of public
Securities (including Secured Notes deposited with DTC and FTS Common Interests) the record date for
purposes of determining which Holders of Allowed Claims against or Allowed Interests in the Debtors
are eligible to receive distributions under the Plan, which date shall be the Confirmation Date, or such
other date as is announced by the Debtors or designated in a Final Order. The Distribution Record Date
shall not apply to any public Securities (including Secured Notes deposited with DTC and FTS Common
Interests) the Holders of which shall receive a distribution in accordance with the customary procedures
of DTC.

        46.      45. “DTC” means The Depository Trust Company.

         47.       46. “Effective Date” means the date that is the first Business Day on which (a) no stay of
the Confirmation Order is in effect; (b) all conditions precedent to the occurrence of the Effective Date
             ‎ rticle IX.A of the Plan have been satisfied or waived in accordance with A
set forth in A                                                                            ‎ rticle IX.B of the
Plan; and (c) the Plan is declared effective by the Debtors.

        48.      47. “Entity” means an entity as defined in section 101(15) of the Bankruptcy Code.




                                                     5
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 10 of 64



        49.    48. “Estate” means as to each Debtor, the estate of any Debtor created under
sections 301 and 541 of the Bankruptcy Code upon the commencement of the applicable Debtor’s
Chapter 11 Case.

         50.     49. “Exculpated Parties” means, collectively, and in each case in its capacity as such: (a)
the Debtors; (b) any official committees appointed in the Chapter 11 Cases and each of their respective
members; (c) the Consenting Creditors, (d) the ABL Agent, (e) the Term Loan Agent, (f) the Secured
Notes Trustee, and (g) with respect to each of the foregoing, such Entity and its current and former
Affiliates, and such Entity’s and its current and former Affiliates’ current and former equity holders,
subsidiaries, officers, directors, managers, principals, members, employees, agents, advisory board
members, financial advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals.

        51.      50. “Executory Contract” means a contract to which one or more of the Debtors is a
party and that is subject to assumption or rejection under section 365 or 1123 of the Bankruptcy Code.

        52.    51. “Federal Judgment Rate” means the federal judgment rate in effect pursuant to 28
U.S.C. § 1961 as of the Petition Date, compounded annually.

       53.     52. “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with
the Bankruptcy Court or, with respect to the filing of a Proof of Claim, the Solicitation Agent.

         54.     53. “Final Cash Collateral Order” means a Final Order authorizing the use of cash
collateral consistent with the terms set forth in the Restructuring Term Sheet and otherwise in form and
substance acceptable to the Required Consenting Creditors.

         55.     54. “Final Order” means an order, ruling or judgment of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter which has: (a) not been
reversed, vacated, stayed, modified, or amended, as entered on the docket in any Chapter 11 Case or on
the docket of any court of competent jurisdiction, and as to which the time to appeal, petition for
certiorari or move for reargument, reconsideration or rehearing has expired and no appeal, petition for
certiorari or motion for reargument, reconsideration or rehearing has been timely filed or as to which any
appeal, petition for certiorari or motion for reargument, reconsideration or rehearing has been withdrawn;
or (b) as to which any appeal, petition for certiorari or motion for reargument, reconsideration or
rehearing that has been or may be filed has been resolved by the highest court to which the order or
judgment was appealed or from which certiorari, reargument, reconsideration or rehearing was sought,
which resulted in no stay pending appeal of such order, or has otherwise been dismissed with prejudice;
provided that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure, or any
analogous rule under the Bankruptcy Rules, may be filed with respect to such order and will not preclude
such order from being a Final Order.

        56.     55. “FTS” means FTS International, Inc.

        57.     56. “FTS Common Interests” means existing Interests in FTS.

        58.     57. “FTS Services” means FTS International Services, LLC.

       59.    58. “Governmental Unit” means a governmental unit as defined in section 101(27) of the
Bankruptcy Code.




                                                    6
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 11 of 64



        60.      59. “Holder” means an Entity holding a Claim against or an Interest in any Debtor, as
applicable.

         61.      60. “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims
or Interests that is impaired within the meaning of section 1124 of the Bankruptcy Code.

         62.    61. “Indemnification Provisions” means each of the Debtors’ indemnification provisions
in place immediately prior to the Effective Date whether in the Debtors’ bylaws, certificates of
incorporation, other formation documents, board resolutions, or contracts for, as applicable, the benefit
of the current and former directors, officers, managers, employees, attorneys, other professionals, and
agents of the Debtors and such current and former directors, officers, and managers’ respective
Affiliates.

        63.     62. “Insurance Contracts” means all insurance policies, including but not limited to
those providing workers’ compensation coverage and the D&O Liability Insurance Policies, that have
been issued (or provide coverage) at any time to any of the Debtors (or any of their predecessors) and all
agreements, documents or instruments relating thereto.

        64.      63. “Insurer” means any company, third party administrator or other entity that issued or
entered into an Insurance Contract and any respective predecessors, successors and/or affiliates of any of
the foregoing.

         65.     64. “Intercompany Claim” means a Claim held by a Debtor against another Debtor or an
Affiliate of a Debtor or any Claim held by an Affiliate of a Debtor against a Debtor.

        66.     65. “Intercompany Interest” means an Interest in any Debtor, or a direct or indirect
subsidiary of any Debtor, other than FTS Common Interests.

         67.     66. “Interest” means any interest, equity, or share in the Debtors, including all issued,
unissued, authorized, or outstanding shares of capital stock and any other common stock, preferred stock,
limited liability company interests, and any other equity, ownership, or profit interests of an Entity,
including all options, warrants, rights, stock appreciation rights, phantom stock rights, restricted stock
units, redemption rights, repurchase rights, convertible, exercisable, or exchangeable Securities, or other
agreements, arrangements, or commitments of any character relating to, or whose value is related to, any
such interest or other ownership interest in an Entity whether or not certificated, transferable, preferred,
common, voting, or denominated “stock” or a similar security, whether vested or unvested as of the
Effective Date, including any Claim subject to subordination under section 510(b) of the Bankruptcy
Code arising from or related to any of the foregoing.

         68.     67. “Interim Cash Collateral Order” means an interim order authorizing the use of cash
collateral consistent with the terms set forth in the Restructuring Term Sheet and otherwise in form and
substance acceptable to the Required Consenting Creditors.

      69.      68. “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001, as
amended from time to time.

         70.     69. “Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted,
promulgated, issued, or entered by a governmental authority of competent jurisdiction (including the
Bankruptcy Court).



                                                     7
KE 70884489
        Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 12 of 64



         71.    70. “Lien” means a lien as defined in section 101(37) of the Bankruptcy Code.

        72.      71. “Management Incentive Plan” means a post-Effective Date management incentive
plan for certain participating employees of the Reorganized Debtors, to be established and implemented
in accordance with Article IV.P of the Plan and terms of which shall be included in the Plan Supplement
and consistent with the Restructuring Support Agreement.

      73.     72. “MIP Pool” means the 10% of New FTS Equity reserved for issuance as part of the
Management Incentive Plan.

         74.     73. “New Board” means the board of directors or the board of managers, as applicable,
as of the Effective Date of Reorganized FTS. The identities of directors on the New Board shall be set
forth in the Plan Supplement, to the extent known at the time of filing of the Plan Supplement.

        75.     74. “New FTS Equity” means the equity interests in Reorganized FTS issued, distributed,
or otherwise transferred pursuant to the Plan.

        76.     75. “New Organizational Documents” means the form of the certificates or articles of
incorporation, bylaws, or such other applicable formation documents of the Reorganized Debtors, as well
as the Rights Agreement.

         77.     76. “New Revolving Exit Facility” means a third-party asset based exit financing facility,
if any, to be agreed on terms acceptable to the Debtors and the Required Consenting Creditors.

       78.     77. “New Revolving Exit Facility Credit Agreement” means the credit agreement
governing the New Revolving Exit Facility, which shall be set forth in the Plan Supplement.

        79.      78. “Ongoing Business Claim” means any Claim, other than (a) an Administrative Claim,
(b) a Professional Fee Claim, (c) a Secured Tax Claim, (d) an Other Secured Claim, (e) an ABL Secured
Claim, (f) a Priority Tax Claim, (g) an Other Priority Claim, (h) a Secured Debt Claim, (i) a Term Loan
Deficiency Claim, (j) a Secured Notes Deficiency Claim, (k) a Termination Claim, or (l) an
Intercompany Claim, against one or more of the Debtors.

         80.    79. “Other Priority Claim” means any Claim, other than an Administrative Claim or a
Priority Tax Claim, entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

       81.     80. “Other Secured Claim” means any Secured Claim against the Debtors, including any
Secured Tax Claim, other than a Secured Debt Claim or an ABL Secured Claim.

        82.    81. “Other Unsecured Claim” means, collectively, any (a) Term Loan Deficiency Claim,
(b) Secured Notes Deficiency Claim, or (c) Termination Claim.

         83.    82. “Person” means a person as defined in section 101(41) of the Bankruptcy Code.

         84.    83. “Petition Date” means the date on which each Debtor commences its Chapter 11
Case.

       85.     84. “Plan Distribution” means a payment or distribution to Holders of Allowed Claims,
Allowed Interests, or other eligible Entities under the Plan.

       86.     85. “Plan Supplement” means the compilation of documents and forms of documents,
agreements, schedules, and exhibits to the Plan (in each case, as may be altered, amended, modified, or

                                                    8
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 13 of 64



supplemented from time to time in accordance with the terms hereof, the Restructuring Support
Agreement, the Bankruptcy Code, and the Bankruptcy Rules) to be Filed prior to the Confirmation
Hearing, and any additional documents Filed prior to the Effective Date as amendments to the Plan
Supplement, including the following, as applicable: (a) the New Organizational Documents; (b) the
Registration Rights Agreement; (c) the identities of the members of the New Board; (d) the Schedule of
Rejected Executory Contracts and Unexpired Leases; (e) the Schedule of Retained Causes of Action; (f)
a term sheet for the New Revolving Exit Facility; (g) the Warrants; and (h) the definitive documentation
related to the Management Incentive Plan. The Debtors shall have the right to alter, amend, modify, or
supplement the documents contained in the Plan Supplement up to the Effective Date as set forth in the
Plan, subject to, for the avoidance of doubt, the consent rights set forth in the Restructuring Support
Agreement. The Plan Supplement shall be deemed incorporated into and part of the Plan as if set forth
herein in full, provided that in the event of a conflict between the Plan and the Plan Supplement, the Plan
Supplement shall control in accordance with Article I.G.

         87.    86. “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified
in section 507(a)(8) of the Bankruptcy Code.

        88.      87. “Pro Rata” means the proportion that an Allowed Claim or an Allowed Interest in a
particular Class bears to the aggregate amount of Allowed Claims or Allowed Interests in that respective
Class or the proportion of the Allowed Claims or Allowed Interests in a particular Class and other
Classes entitled to share in the same recovery as such Allowed Claim or Allowed Interest under the Plan,
unless otherwise indicated.

       89.     88. “Professional” means an entity employed pursuant to a Bankruptcy Court order in
accordance with sections 327 or 1103 of the Bankruptcy Code and to be compensated for services
rendered before or on the Confirmation Date, pursuant to sections 327, 328, 329, 330, or 331 of the
Bankruptcy Code.

         90.      89. “Professional Fee Amount” means the aggregate amount of Professional Fee Claims
and other unpaid fees and expenses that Professionals estimate they have incurred or will incur in
rendering services to the Debtors prior to and as of the Confirmation Date, which estimates Professionals
shall deliver to the Debtors as set forth in Article II.B.3 of the Plan.

        91.      90. “Professional Fee Claim” means all Administrative Claims for the compensation of
retained professionals and the reimbursement of expenses incurred by such retained professionals
through and including the Effective Date under sections 328, 330, 331, 503(b)(2), 503(b)(3), 503(b)(4),
or 503(b)(5) of the Bankruptcy Code to the extent such fees and expenses have not been paid pursuant to
an order of the Bankruptcy Court.

       92.      91. “Professional Fee Escrow Account” means an account funded by the Debtors with
Cash on the Effective Date in an amount equal to the total estimated Professional Fee Amount.

       93.     92. “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the
Chapter 11 Cases.

         94.      93. “Reinstate,” “Reinstated,” or “Reinstatement” means with respect to a Claim or
Interest, that the Claim or Interest shall be rendered Unimpaired in accordance with section 1124 of the
Bankruptcy Code.




                                                   9
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 14 of 64



       95.    94. “Registration Rights Agreement” means that certain registration rights agreement of
Reorganized FTS, which agreement shall become effective upon the Effective Date.

        96.      95. “Related Party” means, collectively, current and former directors, managers, officers,
equity holders (regardless of whether such interests are held directly or indirectly), affiliated investment
funds or investment vehicles, predecessors, participants, successors, assigns, subsidiaries, affiliates,
managed accounts or funds, partners, limited partners, general partners, principals, members,
management companies, fund advisors or managers, employees, agents (including any Disbursing
Agent), advisory board members, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives, heirs, executors, and assigns, and other professionals, in each case solely in
their capacities as such, together with their respective past and present directors, officers, shareholders,
partners, members, employees, agents, attorneys, representatives, heirs, executors and assigns, in each
case solely in their capacities as such.

         97.    96. “Released Claims” means any Claims or Interests that have been released, satisfied,
stayed, terminated, discharged, or are subject to exculpation pursuant to the Plan.

         98.     97. “Released Parties” means, collectively, and in each case in its capacity as such:
(a) the Debtors; (b) the Reorganized Debtors; (c) the Term Loan Agent, (d) the Secured Notes Trustee;
(e) the ABL Agent; (f) the Consenting Creditors; (g) the ABL Lenders; (h) all Holders of Claims or
Interests that vote to accept the Plan; (i) all Holders of Claims or Interests that are deemed to accept the
Plan who do not affirmatively opt out of the releases provided by the Plan; (j) the current and former
Affiliates of each Entity in clause (a) through (g); and (k) all Related Parties of each Entity in clause (a)
through (j); provided that any holder of a Claim or Interest that opts out of the releases shall not be a
“Released Party.”

         99.     98. “Releasing Parties” means, collectively, and in each case in its capacity as such:
(a) the Debtors; (b) the Reorganized Debtors; (c) the Term Loan Agent; (d) the Secured Notes Trustee;
(e) the ABL Agent; (f) the Consenting Creditors; (g) the ABL Lenders; (h) all Holders of Claims or
Interests that vote to accept the Plan; (i) all Holders of Claims or Interests that are deemed to accept the
Plan who do not affirmatively opt out of the releases provided by the Plan; (j) all Holders of Claims or
Interests that abstain from voting on the Plan and who do not affirmatively opt out of the releases
provided by the Plan; (k) all Holders of Claims or Interests that vote to reject the Plan or are deemed to
reject the Plan and who do not affirmatively opt out of the releases provided by the Plan; (l) all current
and former Affiliates of each Entity in clause (a) through (k); and (m) all Related Parties of each Entity
in clause (a) through (k).

        100.    99. “Reorganized Debtors” means the Debtors, as reorganized pursuant to and under the
Plan, or any successor thereto, by merger, amalgamation, consolidation, or otherwise, on the Effective
Date.

        101.    100. “Reorganized FTS” means FTS, as reorganized pursuant to the Plan, or any
successor or assign thereto, by merger, consolidation, or otherwise, on the Effective Date.

         102.      101. “Required Consenting Creditors” means, as of the relevant date, Consenting
Creditors holding at least 50.01% of the aggregate outstanding principal amount of Debt Claims that are
held by Consenting Creditors; provided that, to the extent a Consenting Creditor (together with its
affiliates, affiliated funds or affiliated entities with a common investment advisor) holds more than $80
million in aggregate principal amount of Debt Claims, such Debt Claims in excess of $80 million shall
not be counted for the purposes of any consent, amendment, waiver, extension, termination or other
rights afforded to the “Required Consenting Creditors” under this Agreement or in respect of any of the


                                                    10
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 15 of 64



Definitive Documents and shall be excluded from the numerator and denominator when calculating the
“Required Consenting Creditors.”

          103.     102. “Required Consenting Noteholders” means, as of the relevant date, Consenting
Noteholders holding at least 50.01% of the aggregate outstanding principal amount of Secured Notes that
are held by Consenting Noteholders; provided that, to the extent a Consenting Noteholder (together with
its affiliates, affiliated funds or affiliated entities with a common investment advisor) holds more than
$80 million in aggregate principal amount of Secured Notes, such Secured Notes in excess of $80 million
shall not be counted for the purposes of any consent, amendment, waiver, extension, termination or other
rights afforded to the “Required Consenting Noteholders” under this Agreement or in respect of any of
the Definitive Documents and shall be excluded from the numerator and denominator when calculating
the “Required Consenting Noteholders.”

       104.    103. “Required Consenting Term Loan Lenders” means, as of the relevant date,
Consenting Term Loan Lenders holding at least 50.01% of the aggregate outstanding principal amount of
Term Loans that are held by Consenting Term Loan Lenders.

        105.   104. “Restructuring Expenses” means the reasonable and documented costs and expenses
incurred by or on behalf of the Consenting Creditors, including the fees and expenses of the Ad Hoc
Group of Secured Noteholders Advisors, the Secured Notes Trustee, the Ad Hoc Group of Term Loan
Lenders Advisors, and the Term Loan Agent.

        106.    105. “Restructuring Support Agreement” means that certain Second Amended &
Restated Restructuring Support Agreement, dated as of August 22, 2020, by and among the Debtors, the
Consenting Creditors, and any subsequent Entity that becomes party thereto, including all exhibits,
schedules and other attachments thereto, as such agreement may be amended, modified, or supplemented
from time to time, solely in accordance with its terms.

        107.    106. “Restructuring Term Sheet” means the Restructuring Term Sheet attached as
Exhibit A to the Restructuring Support Agreement.

        108.     107. “Restructuring Transactions” means the mergers, amalgamations, consolidations,
arrangements, continuances, restructurings, transfers, conversions, dispositions, liquidations,
dissolutions, or other corporate transactions described in, approved by, contemplated by, or undertaken to
implement the Plan.

       109.     108. “Rights Agreement” means that certain rights agreement of Reorganized FTS, which
agreement shall become effective upon the Effective Date.

        110.    109. “Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

        111.    110. “Schedule of Rejected Executory Contracts and Unexpired Leases” means the
schedule (including any amendments, supplements, or modifications thereto) of Executory Contracts and
Unexpired Leases to be rejected by the Debtors pursuant to the Plan, which schedule shall be included in
the Plan Supplement.

         112.     111. “Schedule of Retained Causes of Action” means the schedule of Causes of Action
that shall vest in the Reorganized Debtors on the Effective Date, which, for the avoidance of doubt, shall
not include any of the Causes of Action that are settled, released, or exculpated under the Plan.




                                                  11
KE 70884489
        Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 16 of 64



        113.    112. “Secured” means when referring to a Claim: (a) secured by a lien on property in
which any of the Debtors has an interest, which lien is valid, perfected, and enforceable pursuant to
applicable law or by reason of a Bankruptcy Court order, or that is subject to setoff pursuant to section
553 of the Bankruptcy Code, to the extent of the value of the creditor’s interest in the Debtors’ interest in
such property or to the extent of the amount subject to setoff, as applicable, as determined pursuant to
section 506(a) of the Bankruptcy Code; or (b) Allowed pursuant to the Plan, or separate order of the
Bankruptcy Court, as a secured claim.

        114.   113. “Secured Debt Claim” means, collectively, (a) a Term Loan Secured Claim and
(b) a Secured Notes Secured Claim.

         115.   114. “Secured Noteholder” means any Holder of a Secured Notes Claim.

        116.   115. “Secured Notes” means those certain 6.25% senior secured notes, due May 1, 2022,
issued by FTS, with U.S. Bank National Association as Agent and Trustee.

        117.    116. “Secured Notes Claim” means any Claim against a Debtor arising under, derived
from, secured by, based on, or related to the Secured Notes Indenture or any other agreement, instrument
or document executed at any time in connection therewith and any guaranty thereof.

         118.     117. “Secured Notes Deficiency Claim” means any Secured Notes Claim, or portion
thereof, that is not Secured.

        119.    118. “Secured Notes Indenture” means that certain instrument, dated as of April 16,
2014, between FTS, certain guarantors, and the Secured Notes Trustee, as amended, restated, amended
and restated, modified, or supplemented from time to time.

         120.     119. “Secured Notes Secured Claim” means any Secured Notes Claim, or portion
thereof, that is Secured.

        121.    120. “Secured Notes Trustee” means U.S. Bank National Association, as collateral agent
and trustee under the Secured Notes Indenture.

        122.    121. “Secured Tax Claim” means any Secured Claim that, absent its secured status,
would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code
(determined irrespective of time limitations), including any related Secured Claim for penalties.

         123.   122. “Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C.
§§ 77a–77aa, together with the rules and regulations promulgated thereunder, as amended from time to
time, or any similar federal, state, or local law.

         124.   123. “Security” shall have the meaning set forth in section 101(49) of the Bankruptcy
Code.

        125.     124. “Solicitation Agent” means Epiq Corporate Restructuring, LLC, the notice, claims,
and solicitation agent, proposed to be retained by the Debtors in the Chapter 11 Cases by Bankruptcy
Court order.

         126.   125. “Solicitation Materials” means, collectively, the solicitation materials with respect
to the Plan.



                                                    12
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 17 of 64



        127.    126. “Specified Agreements” means (i) the Amended and Restated Supply Agreement
entered into as of May 3, 2019 and effective as of April 1, 2019 between FTS International Services,
LLC and Covia Holdings Corporation and (ii) such othersuch agreements as the Company PartiesDebtors
and Consenting Noteholders agree (which agreement may be evidenced by email between counsel to the
Company PartiesDebtors and counsel to the Ad Hoc Group of Secured Noteholders), but which, for the
avoidance of doubt, shall not include contracts with Covia Holdings Corporation.

       128.   127. “Term Loan Agent” means Wilmington Savings Fund Society, FSB, as successor to
Wells Fargo Bank, National Association, as administrative agent under the Term Loan Agreement.

        129.    128. “Term Loan Agreement” means that certain credit agreement, dated as of April 16,
2014, among FTS, the lenders party thereto, and the Term Loan Agent, as amended, restated, amended
and restated, modified, or supplemented from time to time.

       130.    129. “Term Loan Claim” means any Claim against a Debtor arising under, derived from,
secured by, based on, or related to the Term Loan Agreement or any other agreement, instrument or
document executed at any time in connection therewith and any guaranty thereof.

         131.    130. “Term Loan Deficiency Claim” means any Term Loan Claim, or portion thereof,
that is not Secured.

        132.    131. “Term Loan Lender” means any lender party to the Term Loan Agreement.

        133.    132. “Term Loan Secured Claim” means any Term Loan Claim, or portion thereof, that
is Secured.

         134.    133. “Termination Claim” means any Claim on account of contractsthe terminatedion
prepetition or executory contracts to be rejected or rejected during the Chapter 11 Cases. Without
limiting the generality of the foregoing, Termination Claims shall include all claims, if any, in respect of
theor rejection of a Specified Agreements.

        135.     134. “Trustee” means any indenture trustee, collateral trustee, or other trustee or similar
entity under the Secured Notes.

        136.    135. “Unclaimed Distribution” means any distribution under the Plan on account of an
Allowed Claim or an Allowed Interest to a Holder that has not: (a) accepted a particular distribution or,
in the case of distributions made by check, negotiated such check; (b) given notice to the Reorganized
Debtors of an intent to accept a particular distribution; (c) responded to the Debtors’ or the Reorganized
Debtors’ requests for information necessary to facilitate a particular distribution; or (d) timely taken any
other action necessary to facilitate such distribution.

       137.     136. “Unencumbered Asset Value” means the value of the Debtors’ assets that are
unencumbered by Liens as of the Petition Date, which, (i) with respect to FTS International Services,
LLC, shall be an amount equal to $25.2 million and (ii) with respect to FTS International Manufacturing,
LLC, shall be an amount equal to $80.8 million.

        138.     137. “Unencumbered Plan Recovery” means a percentage of such New FTS Equity,
subject to dilution on account of the Management Incentive Plan and the Warrants, that is distributed on
account of Allowed Other Unsecured Claims equal to the value of any Unencumbered Asset Value minus
Administrative Claims against the applicable Debtor, including, for the avoidance of doubt, any adequate
protection claims.


                                                   13
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 18 of 64



       139.   138. “Unexpired Lease” means a lease of nonresidential real property to which one or
more of the Debtors is a party that is subject to assumption or rejection under section 365 of the
Bankruptcy Code.

       140.     139. “Unimpaired” means with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is not impaired within the meaning of section 1124 of the Bankruptcy Code.

         141.     140. “Warrants” means the warrants issued pursuant to the Plan, the terms of which shall
be set forth in the Plan Supplement and consistent with the Restructuring Support Agreement.

        142.    141. “Wells Cash Collateral” has the meaning ascribed to such term in the Cash
Collateral Orders, plus such additional amount of cash collateral sufficient to satisfy the ABL Secured
Claims as of the Effective Date.

B.      Rules of Interpretation.

         For purposes of the Plan: (1) in the appropriate context, each term, whether stated in the singular
or the plural, shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter gender; (2) unless
otherwise specified, any reference herein to a contract, lease, instrument, release, indenture, or other
agreement or document being in a particular form or on particular terms and conditions means that the
referenced document shall be substantially in such form or substantially on such terms and conditions;
(3) unless otherwise specified, any reference herein to an existing document, schedule, or exhibit,
whether or not Filed, having been Filed or to be Filed shall mean that document, schedule, or exhibit, as
it may thereafter be amended, modified, or supplemented in accordance with the Plan or Confirmation
Order, as applicable; (4) any reference to an Entity as a Holder of a Claim or Interest includes that
Entity’s successors and assigns; (5) unless otherwise specified, all references herein to “Articles” are
references to Articles of the Plan; (6) unless otherwise specified, all references herein to exhibits are
references to exhibits in the Plan Supplement; (7) unless otherwise specified, the words “herein,”
“hereof,” and “hereto” refer to the Plan in its entirety rather than to a particular portion of the Plan;
(8) subject to the provisions of any contract, charters, bylaws, partnership agreements, limited liability
company agreements, operating agreements, or other organizational documents or shareholders’
agreements, as applicable, instrument, release, or other agreement or document entered into in connection
with the Plan, the rights and obligations arising pursuant to the Plan shall be governed by, and construed
and enforced in accordance with the applicable federal law, including the Bankruptcy Code and
Bankruptcy Rules; (9) any immaterial effectuating provisions may be interpreted by the Debtors or the
Reorganized Debtors in such a manner that is consistent with the overall purpose and intent of the Plan
all without further notice to or action, order, or approval of the Bankruptcy Court or any other Entity, but
subject to the terms of the Restructuring Support Agreement; (10) unless otherwise specified herein, the
rules of construction set forth in section 102 of the Bankruptcy Code shall apply; (11) any term used in
capitalized form herein that is not otherwise defined but that is used in the Bankruptcy Code or the
Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy Code or the
Bankruptcy Rules, as the case may be; (12) all references to docket numbers of documents Filed in the
Chapter 11 Cases are references to the docket numbers under the Bankruptcy Court’s CM/ECF system;
(13) all references to statutes, regulations, orders, rules of courts, and the like shall mean as amended
from time to time, and as applicable to the Chapter 11 Cases, unless otherwise stated; (14) references to
“Proofs of Claim,” “Holders of Claims,” “Disputed Claims,” and the like shall include “Proofs of
Interest,” “Holders of Interests,” “Disputed Interests,” and the like, as applicable; (15) captions and
headings are inserted for convenience of reference only and are not intended to be a part of or to affect
the interpretation of the Plan; (16) references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined under the applicable state

                                                   14
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 19 of 64



limited liability company laws; and (17) all references herein to consent, acceptance, or approval may be
conveyed by counsel for the respective Person or Entity that have such consent, acceptance, or approval
rights, including by electronic mail.

C.      Computation of Time.

         Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall
apply in computing any period of time prescribed or allowed herein. If the date on which a transaction
may occur pursuant to the Plan shall occur on a day that is not a Business Day, then such transaction
shall instead occur on the next succeeding Business Day. Any action to be taken on the Effective Date
may be taken on or as soon as reasonably practicable after the Effective Date.

D.      Governing Law.

         Except to the extent a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code or Bankruptcy Rules), and subject to the provisions of any contract, lease, instrument,
release, indenture, or other agreement or document entered into expressly in connection herewith, the
rights and obligations arising hereunder shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York without giving effect to conflict of laws principles; provided that
corporate or limited liability company governance matters relating to the Debtors or the Reorganized
Debtors, as applicable, not incorporated in New York shall be governed by the laws of the state of
incorporation or formation of the relevant Debtor or Reorganized Debtor, as applicable.

E.      Reference to Monetary Figures.

       All references in the Plan to monetary figures shall refer to currency of the United States of
America, unless otherwise expressly provided herein.

F.      Reference to the Debtors or the Reorganized Debtors.

        Except as otherwise specifically provided in the Plan to the contrary, references in the Plan to the
Debtors or to the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors, as
applicable, to the extent the context requires.

G.      Controlling Document.

        In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the
Plan shall control in all respects. In the event of an inconsistency between the Plan and the Plan
Supplement, including the schedules or exhibits, the terms of the relevant provision in the Plan
Supplement shall control (unless stated otherwise in such Plan Supplement document or in the
Confirmation Order). In the event of an inconsistency between the Plan or any Definitive Documents or
other documents, schedules or exhibits contained in the Plan Supplement, on the one hand, and the
Confirmation Order, on the other hand, the Confirmation Order shall control.

H.      Consultation, Information, Notice, and Consent Rights.

        Notwithstanding anything herein to the contrary, any and all consultation, information, notice,
and consent rights of the parties to the Restructuring Support Agreement set forth in the Restructuring
Support Agreement (including the Consenting Creditors’ consent rights), with respect to the form and
substance of the Plan, all exhibits to the Plan, the Plan Supplement, and all other Definitive Documents,
including any amendments, restatements, supplements, or other modifications to such agreements and
documents, and any consents, waivers, or other deviations under or from any such documents, shall be

                                                   15
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 20 of 64



incorporated herein by this reference (including to the applicable definitions in Article I.A of the Plan)
and fully enforceable as if stated in full herein.

         Failure to reference the rights referred to in the immediately preceding paragraph as such rights
relate to any document referenced in the Restructuring Support Agreement shall not impair such rights
and obligations.

                                      ARTICLE II.
                               ADMINISTRATIVE CLAIMS,
                    PRIORITY CLAIMS, AND RESTRUCTURING EXPENSES

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Professional Fee Claims, and Priority Tax Claims have not been classified and, thus, are excluded from
the Classes of Claims and Interests set forth in Article III of the Plan.

A.      Administrative Claims.

         Except with respect to the Professional Fee Claims and Claims for fees and expenses pursuant to
section 1930 of chapter 123 of title 28 of the United States Code, and except to the extent that a Holder
of an Allowed Administrative Claim and the Debtors against which such Allowed Administrative Claim
is asserted agree to less favorable treatment for such Holder, or such Holder has been paid by any Debtor
on account of such Allowed Administrative Claim prior to the Effective Date, each Holder of such an
Allowed Administrative Claim will receive in full and final satisfaction, settlement, release and discharge
of its Allowed Administrative Claim an amount of Cash equal to the amount of such Allowed
Administrative Claim in accordance with the following: (1) if an Administrative Claim is Allowed on or
prior to the Effective Date, on the Effective Date or as soon as reasonably practicable thereafter (or, if
not then due, when such Allowed Administrative Claim is due or as soon as reasonably practicable
thereafter); (2) if such Administrative Claim is not Allowed as of the Effective Date, no later than thirty
days after the date on which an order allowing such Administrative Claim becomes a Final Order, or as
soon as reasonably practicable thereafter; (3) if such Allowed Administrative Claim is based on liabilities
incurred by the Debtors in the ordinary course of their business after the Petition Date, in accordance
with the terms and conditions of the particular transaction giving rise to such Allowed Administrative
Claim without any further action by the Holder of such Allowed Administrative Claim; (4) at such time
and upon such terms as may be agreed upon by such Holder and the Debtors or the Reorganized Debtors,
as applicable; or (5) at such time and upon such terms as set forth in a Final Order of the Bankruptcy
Court.

B.      Professional Fee Claims.

        1.      Final Fee Applications and Payment of Professional Fee Claims.

         All final requests for payment of Professional Fee Claims for services rendered and
reimbursement of expenses incurred prior to the Effective Date must be Filed no later than thirty days
after the Effective Date. After notice and a hearing in accordance with the procedures established by the
Bankruptcy Code and prior Bankruptcy Court orders, the Allowed amounts of such Professional Fee
Claims shall be determined by the Bankruptcy Court. The Reorganized Debtors shall pay Professional
Fee Claims in Cash in the amount the Bankruptcy Court Allows, including from the Professional Fee
Escrow Account, as soon as reasonably practicable after such Professional Fee Claims are Allowed. To
the extent that funds held in the Professional Fee Escrow Account are insufficient to satisfy the amount
of Professional Fee Claims owing to the Professionals, such Professionals shall have an Allowed



                                                   16
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 21 of 64



Administrative Claim for any such deficiency, which shall be satisfied in accordance with Article II.A of
the Plan.

        2.      Professional Fee Escrow Account.

        No later than the Effective Date, the Debtors shall establish and fund the Professional Fee
Escrow Account with Cash equal to the Professional Fee Amount. The Professional Fee Escrow
Account shall be maintained in trust solely for the Professionals until all Professional Fee Claims
Allowed by the Bankruptcy Court have been irrevocably paid in full pursuant to one or more Final
Orders. Such funds shall not be considered property of the Debtors’ Estates. The amount of Allowed
Professional Fee Claims shall be paid in Cash to the Professionals by the Reorganized Debtors from the
Professional Fee Escrow Account as soon as reasonably practicable after such Professional Fee Claims
are Allowed by a Final Order. When all such Allowed Professional Fee Claims have been paid in full,
any remaining amount in the Professional Fee Escrow Account shall promptly be transferred to the
Reorganized Debtors without any further notice to or action, order, or approval of the Bankruptcy Court.

        3.      Professional Fee Amount.

        Professionals shall reasonably estimate their unpaid Professional Fee Claims and other unpaid
fees and expenses incurred in rendering services to the Debtors before and as of the Effective Date, and
shall deliver such estimate to the Debtors no later than five days before the Effective Date; provided that
such estimate shall not be deemed to limit the amount of the fees and expenses that are the subject of
each Professional’s final request for payment in the Chapter 11 Cases. If a Professional does not provide
an estimate, the Debtors or the Reorganized Debtors may estimate the unpaid and unbilled fees and
expenses of such Professional.

        4.      Post-Confirmation Fees and Expenses.

        Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the
Debtors will, in the ordinary course of business and without any further notice to or action, order, or
approval of the Bankruptcy Court, pay in Cash the reasonable and documented legal, professional, or
other fees and expenses incurred by the Debtors. Upon the Confirmation Date, any requirement that
Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy Code in seeking
retention or compensation for services rendered after such date shall terminate, and each Debtor or the
Reorganized Debtors (as applicable) may employ and pay any Professional in the ordinary course of
business without any further notice to or action, order, or approval of the Bankruptcy Court.

C.      Priority Tax Claims.

        Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less favorable
treatment, in full and final satisfaction, settlement, release, and discharge of, and in exchange for, each
Allowed Priority Tax Claim, each Holder of such Allowed Priority Tax Claim shall be treated in
accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.

D.      Payment of Statutory Fees.

        All monthly and quarterly reports shall be filed in a form reasonably acceptable to the U.S.
Trustee, and all fees due and payable pursuant to section 1930(a) of the Judicial Code, as determined by
the Bankruptcy Court at a hearing pursuant to section 1128 of the Bankruptcy Code, shall be paid by
each of the Reorganized Debtors (or the Disbursing Agent on behalf of each of the Reorganized Debtors)



                                                   17
KE 70884489
        Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 22 of 64



for each quarter (including any fraction thereof) until the earlier of entry of a final decree closing such
Chapter 11 Cases or an order of dismissal or conversion, whichever occurs first.

E.        Restructuring Expenses.

        The Restructuring Expenses incurred, or estimated to be incurred, up to and including the
Effective Date shall be paid in full in Cash on the Effective Date (to the extent not previously paid prior
to or during the course of the Chapter 11 Cases in accordance with the terms of the Restructuring Support
Agreement) without the requirement to file a fee application with the Bankruptcy Court and without any
requirement for review or approval by the Bankruptcy Court or any other party. All Restructuring
Expenses to be paid on the Effective Date shall be estimated prior to and as of the Effective Date and
such estimates shall be delivered to the Debtors at least two Business Days before the anticipated
Effective Date. In addition, the Debtors and Reorganized Debtors (as applicable) shall continue to pay
Restructuring Expenses related to implementation, consummation, and defense of the Plan after the
Effective Date when due and payable in the ordinary course, whether incurred before, on, or after the
Effective Date.

                                 ARTICLE III.
        CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS

A.        Classification of Claims and Interests.

         The Plan constitutes a separate Plan for each of the Debtors within the meaning of section 1121
of the Bankruptcy Code. Except for the Claims addressed in Article II of the Plan, all Claims and
Interests are classified in the Classes set forth below in accordance with section 1122 of the Bankruptcy
Code. In accordance with section 1123(a)(1) of the Bankruptcy Code, the Debtors have not classified
Administrative Claims, and Priority Tax Claims, as described in Article II.

        A Claim or an Interest, or any portion thereof, is classified in a particular Class only to the extent
that any portion of such Claim or Interest qualifies within the description of that Class and is classified in
other Classes to the extent that any portion of the Claim or Interest qualifies within the description of
such other Classes. A Claim or an Interest also is classified in a particular Class for the purpose of
receiving distributions under the Plan only to the extent that such Claim or Interest is an Allowed Claim
or Allowed Interest in that Class and has not been paid, released, or otherwise satisfied or disallowed by
Final Order prior to the Effective Date. For all purposes under the Plan, each Class will contain sub-
Classes for each of the Debtors; provided that any Class that does not contain any Allowed Claims or
Allowed Interests with respect to a particular Debtor will be treated in accordance with Article III.D
below.

          Below is a chart assigning each Class a number for purposes of identifying each separate Class:

Summary of Classification and Treatment of Claims and Interests

Class         Claims and Interests         Status          Voting Rights
Class 1A      Other Secured Claims         Unimpaired      Not Entitled to Vote
                                                           (Presumed to Accept)
Class 1B      ABL Secured Claims           Unimpaired      Not Entitled to Vote
                                                           (Presumed to Accept)
Class 2       Other Priority Claims        Unimpaired      Not Entitled to Vote


                                                    18
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 23 of 64




                                                          (Presumed to Accept)
Class 3        Secured Debt Claims         Impaired       Entitled to Vote
Class 4        Other Unsecured Claims      Impaired       Entitled to Vote
Class 5        Ongoing Business Claims     Unimpaired     Not Entitled to Vote
                                                          (Presumed to Accept)
Class 6        Intercompany Claims         Unimpaired     Not Entitled to Vote
                                           / Impaired     (Presumed to Accept or Deemed to Reject)
Class 7        Intercompany Interests      Unimpaired     Not Entitled to Vote
                                           / Impaired     (Presumed to Accept or Deemed to Reject)
Class 8        FTS Common Interests        Impaired       Entitled to Vote

B.        Treatment of Classes of Claims and Interests.

         Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan
the treatment described below in full and final satisfaction, settlement, release, and discharge of and in
exchange for such Holder’s Allowed Claim or Allowed Interest, as applicable, except to the extent
different treatment is agreed to in writing by the Debtors or the Reorganized Debtors, as applicable, and
the Holder of such Allowed Claim or Allowed Interest, as applicable. Unless otherwise indicated, the
Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment on the
Effective Date (or, if payment is not then due, in accordance with such Claim’s or Interest’s terms in the
ordinary course of business) or as soon as reasonably practicable thereafter.

          1.      Class 1A – Other Secured Claims.

                  a.      Classification: Class 1A consists of all Allowed Other Secured Claims.

                  b.      Treatment: Except to the extent that a Holder of an Allowed Other Secured
                          Claim agrees to less favorable treatment, on the Effective Date, or as soon as
                          reasonably practicable thereafter, in full and final satisfaction, compromise,
                          settlement, release, and discharge of and in exchange for such Allowed Other
                          Secured Claim, each Holder thereof shall receive, at the option of the applicable
                          Debtor(s), or Reorganized Debtor(s), as applicable: (i) payment in full in cash;
                          (ii) the collateral securing its Allowed Other Secured Claim; (iii) Reinstatement
                          of its Allowed Other Secured Claim; or (iv) such other treatment rendering its
                          Allowed Other Secured Claim Unimpaired in accordance with section 1124 of
                          the Bankruptcy Code.

                  c.      Voting: Class 1A is Unimpaired. Holders of Allowed Other Secured Claims are
                          conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                          the Bankruptcy Code. Therefore, Holders of Allowed Other Secured Claims are
                          not entitled to vote to accept or reject the Plan.

          2.      Class 1B – ABL Secured Claims.

                  a.      Classification: Class 1B consists of all Allowed ABL Secured Claims.

                  b.      Allowance: There are no Revolving Loans (as defined in the ABL Credit
                          Agreement) outstanding as of the Petition Date and all commitments to provide

                                                    19
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 24 of 64



                      Revolving Loans or other financial accommodations under the ABL Credit
                      Agreement and related loan documents have been terminated as of the Petition
                      Date, except as may otherwise be agreed by the provider of designated bank
                      products. The ABL Secured Claims are comprised of, and deemed Allowed in
                      an amount equal to, not less than: (i) $4,189,903.20 in respect of fully cash
                      collateralized outstanding letters of credit pursuant to the ABL Credit
                      Agreement; (ii) $3,605,000.00 in respect of certain fully cash collateralized bank
                      products provided to the Debtors by Wells Fargo Bank, National Association,
                      pursuant to the ABL Credit Agreement and applicable bank product agreements
                      and related documents; and (iii) all fees, including any unused line fee or
                      collateral monitoring fee, and all expenses required to be paid to the ABL Agent
                      or ABL Lenders under the ABL Credit Agreement as of the Effective Date.

              c.      Treatment: Except to the extent that a Holder of an Allowed ABL Secured
                      Claim agrees to less favorable treatment, on the Effective Date, in full and final
                      satisfaction, compromise, settlement, release, and discharge of and in exchange
                      for each Allowed ABL Secured Claim, the ABL Agent shall retain: (i) a first
                      priority security interest and right of setoff in the Wells Cash Collateral, in one
                      or more non-interest bearing accounts at Wells Fargo Bank, as designated by the
                      Debtors or Reorganized Debtors, as applicable, and the ABL Agent, in order to
                      satisfy the ABL Secured Claims as and when the ABL Secured Claims become
                      due and payable (provided that, prior to the Effective Date, at the ABL Agent's
                      election, the Debtors shall use commercially reasonable efforts to cause the cash
                      collateral for letters of credit to be held in a separate bank account from the cash
                      collateral for bank products) and (ii) any security interest granted to the ABL
                      Agent in the Wells Cash Collateral pursuant to the Cash Collateral Orders and
                      this Plan until the ABL Secured Claims have been satisfied; provided, that if any
                      Wells Cash Collateral remains after all Allowed ABL Secured Claims are
                      satisfied, the ABL Agent shall promptly return the remaining Wells Cash
                      Collateral to the Reorganized Debtors.

              d.      Voting: Class 1B is Unimpaired. Holders of Allowed ABL Secured Claims are
                      conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                      the Bankruptcy Code. Therefore, Holders of ABL Secured Claims are not
                      entitled to vote to accept or reject the Plan.

        3.    Class 2 – Other Priority Claims.

              a.      Classification: Class 2 consists of all Allowed Other Priority Claims.

              b.      Treatment: Except to the extent that a Holder of an Allowed Other Priority
                      Claim agrees to less favorable treatment, on the Effective Date, or as soon as
                      reasonably practicable thereafter, in full and final satisfaction, compromise,
                      settlement, release, and discharge of and in exchange for such Allowed Other
                      Priority Claim, each Holder thereof shall receive payment in full in cash or such
                      other treatment rendering its Allowed Other Priority Claim Unimpaired in
                      accordance with section 1124 of the Bankruptcy Code.

              c.      Voting: Class 2 is Unimpaired. Holders of Allowed Other Priority Claims are
                      conclusively presumed to have accepted the Plan pursuant to section 1126(f) of



                                                 20
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 25 of 64



                     the Bankruptcy Code. Therefore, Holders of Allowed Other Priority Claims are
                     not entitled to vote to accept or reject the Plan.

        4.    Class 3 – Secured Debt Claims.

              a.     Classification: Class 3 consists of all Allowed Secured Debt Claims.

              b.     Allowance: The Term Loan Secured Claims shall be deemed Allowed in an
                     amount equal to approximately $29.2 million. The Secured Notes Secured
                     Claims shall be deemed Allowed in an amount equal to approximately $163.8
                     million.

              c.     Treatment: Except to the extent that a Holder of an Allowed Secured Debt
                     Claim agrees to less favorable treatment, on the Effective Date, in full and final
                     satisfaction, compromise, settlement, release, and discharge of and in exchange
                     for each Allowed Secured Debt Claim, each Holder thereof shall receive its Pro
                     Rata share of and interest in (i) the Cash Consideration and (ii) 90.1% of the
                     New FTS Equity, subject to dilution on account of the Management Incentive
                     Plan and the Warrants, minus the Class 4 Recovery Deduction.

              d.     Voting: Class 3 is Impaired. Therefore, Holders of Allowed Secured Debt
                     Claims are entitled to vote to accept or reject the Plan.

        5.    Class 4 – Other Unsecured Claims.

              a.     Classification: Class 4 consists of all Allowed Other Unsecured Claims.

              b.     Allowance: The Term Loan Deficiency Claims shall be Allowed in an amount
                     equal to approximately $38.4 million. The Secured Notes Deficiency Claims
                     shall be Allowed in an amount equal to approximately $215.3 million.

              c.     Treatment: Except to the extent that a Holder of an Allowed Other Unsecured
                     Claim agrees to less favorable treatment, on the Effective Date, in full and final
                     satisfaction, compromise, settlement, release, and discharge of and in exchange
                     for each Allowed Other Unsecured Claim, each Holder thereof shall receive, as
                     applicable, its Pro Rata share of and interest in the Unencumbered Plan
                     Recovery, at the applicable Debtor.

              d.     Voting: Class 4 is Impaired. Therefore, Holders of Allowed Other Unsecured
                     Claims are entitled to vote to accept or reject the Plan.

        6.    Class 5 – Ongoing Business Claims.

              a.     Classification: Class 5 consists of all Allowed Ongoing Business Claims.

              b.     Treatment: Except to the extent that a Holder of an Allowed Ongoing Business
                     Claim agrees to less favorable treatment, on the Effective Date, in full and final
                     satisfaction, compromise, settlement, release, and discharge of and in exchange
                     for each Allowed Ongoing Business Claim, each Holder thereof shall receive, at
                     the election of the Debtors or the Reorganized Debtors, as applicable, either:
                     (i) Reinstatement of such Allowed Ongoing Business Claim pursuant to
                     section 1124 of the Bankruptcy Code; (ii) payment in full in cash on the later of

                                               21
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 26 of 64



                      (A) the Effective Date or as soon as reasonably practicable thereafter, or (B) the
                      date such payment is due in the ordinary course of business in accordance with
                      the terms and conditions of the particular transaction giving rise to such Allowed
                      Ongoing Business Claim; or (iii) such other treatment rendering such Allowed
                      Ongoing Business Claim Unimpaired.

              c.      Voting: Class 5 is Unimpaired. Holders of Allowed Ongoing Business Claims
                      are conclusively presumed to have accepted the Plan pursuant to section 1126(f)
                      of the Bankruptcy Code. Therefore, Holders of Allowed Ongoing Business
                      Claims are not entitled to vote to accept or reject the Plan.

        7.    Class 6 – Intercompany Claims.

              a.      Classification: Class 6 consists of all Intercompany Claims.

              b.      Treatment: On the Effective Date, Intercompany Claims shall be, at the option
                      of the applicable Reorganized Debtor, either Reinstated or cancelled and
                      released without any distribution.

              c.      Voting: Class 6 is Unimpaired, and Holders of Intercompany Claims are
                      conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                      the Bankruptcy Code if Intercompany Claims are Reinstated, or Impaired, and
                      Holders of Intercompany Claims are conclusively presumed to have rejected the
                      Plan pursuant to section 1126(g) of the Code if Intercompany Claims are
                      cancelled.

        8.    Class 7 – Intercompany Interests.

              a.      Classification: Class 7 consists of all Intercompany Interests.

              b.      Treatment: On the Effective Date, Intercompany Interests shall be, at the option
                      of the applicable Reorganized Debtor, either Reinstated or cancelled and
                      released without any distribution.

              c.      Voting: Class 7 is Unimpaired, and Holders of Intercompany Interests are
                      conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                      the Bankruptcy Code if Intercompany Interests are Reinstated, or Impaired, and
                      Holders of Intercompany Claims are conclusively presumed to have rejected the
                      Plan pursuant to section 1126(g) of the Code if Intercompany Interests are
                      cancelled.

        9.    Class 8 – FTS Common Interests.

              a.      Classification: Class 8 consists of all FTS Common Interests.

              b.      Treatment: On the Effective Date, in full and final satisfaction, compromise,
                      settlement, release, and discharge of and in exchange for each FTS Common
                      Interest, each Holder thereof shall receive its Pro Rata share of and interest in
                      (i) 9.94% of the New FTS Equity, subject to dilution on account of the
                      Management Incentive Plan and the Warrants, minus the Class 4 Recovery
                      Deduction and (ii) the Warrants.


                                                  22
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 27 of 64



                c.      Voting: Class 8 is Impaired. Therefore, Holders of FTS Common Interests are
                        entitled to vote to accept or reject the Plan.

C.      Special Provision Governing Unimpaired Claims.

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the
Reorganized Debtors’ rights regarding any Unimpaired Claim, including, all rights regarding legal and
equitable defenses to or setoffs or recoupments against any such Unimpaired Claim. Unless otherwise
Allowed, Claims that are Unimpaired shall remain Disputed Claims under the Plan.

D.      Elimination of Vacant Classes.

         Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed
Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the
Confirmation Hearing shall be considered vacant and deemed eliminated from the Plan for purposes of
voting to accept or reject the Plan and for purposes of determining acceptance or rejection of the Plan by
such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.      Voting Classes, Presumed Acceptance by Non-Voting Classes.

         If a Class contains Claims or Interests eligible to vote on the Plan and no Holder of Claims or
Interests eligible to vote in such Class votes to accept or reject the Plan, the Plan shall be deemed to be
accepted by the Holders of such Claims or Interests in such Class.

F.      Intercompany Interests.

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are
not being received by Holders of such Intercompany Interests on account of their Intercompany Interests
but for the purposes of administrative convenience and due to the importance of maintaining the
prepetition corporate structure for the ultimate benefit of the holders of New FTS Equity, and in
exchange for the Debtors’ and Reorganized Debtors’ agreement under the Plan to make certain
distributions to the Holders of Allowed Claims. For the avoidance of doubt, to the extent Reinstated
pursuant to the Plan, on and after the Effective Date, all Intercompany Interests shall be owned by the
same Reorganized Debtor that corresponds with the Debtor that owned such Intercompany Interests
immediately prior to the Effective Date.

G.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

         Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by
acceptance of the Plan by at least one Impaired Class of Claims. The Debtors shall seek Confirmation of
the Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests. The Debtors reserve the right, to the extent permitted or required by the Bankruptcy
Code and subject to the approval of the Required Consenting Creditors, to modify the Plan in accordance
with ‎Article X of the Plan and the Restructuring Support Agreement to the extent that Confirmation
pursuant to section 1129(b) of the Bankruptcy Code requires modification, including by (a) modifying
the treatment applicable to a Class of Claims or Interests to render such Class of Claims or Interests
Unimpaired to the extent permitted by the Bankruptcy Code and the Bankruptcy Rules or (b)
withdrawing the Plan as to an individual Debtor at any time before the Confirmation Date, in each case
with the consent of the Required Consenting Creditors. For the avoidance of doubt, notwithstanding any




                                                   23
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 28 of 64



of the foregoing, the Plan shall enforce all rights and subordination arising under any intercreditor
agreements in accordance with section 510(a) of the Bankruptcy Code.

H.      Controversy Concerning Impairment.

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests,
are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or
before the Confirmation Date.

I.      Subordinated Claims and Interests.

         The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the
respective distributions and treatments under the Plan take into account and conform to the relative
priority and rights of the Claims and Interests in each Class in connection with any contractual, legal, and
equitable subordination rights relating thereto, whether arising under general principles of equitable
subordination, section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the
Bankruptcy Code, the Debtors or Reorganized Debtors, as applicable, reserve the right to re-classify any
Allowed Claim or Allowed Interest in accordance with any contractual, legal, or equitable subordination
relating thereto.

                                     ARTICLE IV.
                        MEANS FOR IMPLEMENTATION OF THIS PLAN

A.      General Settlement of Claims and Interests.

         Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the classification, distributions, releases, and other benefits provided under the Plan,
upon the Effective Date, the provisions of the Plan shall constitute a good faith compromise and
settlement of all Claims, Interests, Causes of Action, and controversies released, settled, compromised,
discharged, satisfied or otherwise resolved pursuant to the Plan, including the Covia Dispute. The Plan
shall be deemed a motion to approve the good faith compromise and settlement of all such Claims,
Interests, Causes of Action, and controversies pursuant to Bankruptcy Rule 9019, and the entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise and settlement
under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 of all such Claims, Interests, and
controversies, as well as a finding by the Bankruptcy Court that such settlement and compromise is fair,
equitable, reasonable and in the best interests of the Debtors, their Estates, and Holders of Claims and
Interests. Subject to ‎Article VI of the Plan, all distributions made to Holders of Allowed Claims and
Allowed Interests (as applicable) in any Class are intended to be and shall be final.

B.      Restructuring Transactions.

        On or before the Effective Date, or as soon thereafter as reasonably practicable, the Debtors or
the Reorganized Debtors, as applicable, shall enter into any transaction and shall take any actions as may
be necessary or appropriate to effectuate the Restructuring Transactions. The actions to implement the
Restructuring Transactions may include: (1) the execution and delivery of appropriate agreements or
other documents of merger, amalgamation, consolidation, restructuring, conversion, disposition, transfer,
arrangement, continuance, dissolution, sale, purchase, or liquidation containing terms that are consistent
with the terms of the Plan and the Restructuring Support Agreement and that satisfy the requirements of
applicable law and any other terms to which the applicable Entities may agree; (2) the execution and
delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any asset,
property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and the


                                                   24
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 29 of 64



Restructuring Support Agreement and having other terms for which the applicable Entities may agree;
(3) the execution, delivery, and filing, if applicable, of appropriate certificates or articles of
incorporation, formation, reincorporation, merger, consolidation, conversion, amalgamation,
arrangement, continuance, or dissolution pursuant to applicable state or provincial law; and (4) all other
actions that the applicable Entities determine to be necessary or appropriate, including making filings or
recordings that may be required by applicable law in connection with the Plan. The Confirmation Order
shall, and shall be deemed to, pursuant to sections 363 and 1123 of the Bankruptcy Code, authorize,
among other things, all actions as may be necessary or appropriate to effect any transaction described in,
contemplated by, or necessary to effectuate the Plan. On the Effective Date or as soon as reasonably
practicable thereafter, the Reorganized Debtors, as applicable, shall issue all securities, notes,
instruments, certificates, and other documents required to be issued pursuant to the Restructuring
Transactions.

C.      Reorganized Debtors.

         On the Effective Date, the New Board shall be established, and the Reorganized Debtors shall
adopt their New Organizational Documents. The Reorganized Debtors shall be authorized to adopt any
other agreements, documents, and instruments and to take any other actions contemplated under the Plan
as necessary to consummate the Plan. Cash payments to be made pursuant to the Plan will be made by
the Debtors or the Reorganized Debtors. The Debtors and Reorganized Debtors will be entitled to
transfer funds between and among themselves as they determine to be necessary or appropriate to enable
the Debtors or the Reorganized Debtors, as applicable, to satisfy their obligations under the Plan. Except
as set forth herein, any changes in intercompany account balances resulting from such transfers will be
accounted for and settled in accordance with the Debtors’ historical intercompany account settlement
practices and will not violate the terms of the Plan.

D.      Sources of Consideration for Plan Distributions.

         The Debtors and the Reorganized Debtors, as applicable, shall fund distributions under the Plan
with: (1) Cash on hand as of the Effective Date, including the proceeds from the New Revolving Exit
Facility, (2) the New FTS Equity, and (3) the issuance of the Warrants.

        From and after the Effective Date, the Reorganized Debtors, subject to any applicable limitations
set forth in any post Effective Date agreement (including the New Revolving Exit Facility Credit
Agreement documents, New Organizational Documents and Registration Rights Agreement), shall have
the right and authority, without further order of the Bankruptcy Court, to raise additional capital and
obtain additional financing as the boards of directors of the applicable Reorganized Debtors deem
appropriate.

        Each distribution and issuance referred to in Article VI in the Plan shall be governed by the terms
and conditions set forth in the Plan applicable to such distribution or issuance and by the terms and
conditions of the instruments evidencing or relating to such distribution or issuance, which terms and
conditions shall bind each Entity receiving such distribution or issuance.

        1.      Issuance of New FTS Equity.

        All FTS Common Interests shall be cancelled as of the Effective Date. On the Effective Date,
Reorganized FTS is authorized to issue or cause to be issued and shall issue the New FTS Equity in
accordance with the terms of this Plan, the Registration Rights Agreement, and other applicable
Definitive Documents without further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule, or the vote, consent, authorization, or approval of any Person.


                                                   25
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 30 of 64



The New FTS Equity shall be issued and distributed free and clear of all Liens, Claims, and other
Interests.

        On the Effective Date, Reorganized FTS and all holders of the New FTS Equity then outstanding
shall be deemed to be parties to the New Organizational Documents and the Registration Rights
Agreement without the need for execution by any such holder. The New Organizational Documents shall
be binding on the Reorganized Debtors and all parties receiving New FTS Equity pursuant to the Plan.

        All of the New FTS Equity issued or authorized to be issued pursuant to the Plan shall be duly
authorized, validly issued, fully paid, and non-assessable.

        2.      New Revolving Exit Facility.

        On the Effective Date, the Reorganized Debtors shall enter into the New Revolving Exit Facility
Credit Agreement and shall execute and deliver the New Revolving Exit Facility Credit Agreement
documents, and such documents shall become effective in accordance with their terms. On and after the
Effective Date, the New Revolving Exit Facility Credit Agreement documents shall constitute legal,
valid, and binding obligations of the Reorganized Debtors and be enforceable in accordance with their
respective terms. The terms and conditions of the New Revolving Exit Facility Credit Agreement
documents, if any, shall bind the Reorganized Debtors and each other Entity that enters into such New
Revolving Exit Facility Credit Agreement documents as a guarantor. Any Entity’s entry into the New
Revolving Exit Facility Credit Agreement, if any, shall be deemed as its agreement to the terms of such
New Revolving Exit Facility Credit Agreement documents, as amended or modified from time to time
following the Effective Date in accordance with its terms.

        Confirmation shall be deemed approval of the New Revolving Exit Facility Credit Agreement
documents (including the transactions contemplated thereby, and all actions to be taken, undertakings to
be made, and obligations and guarantees to be incurred and fees and expenses paid in connection
therewith), if any, and, to the extent not approved by the Bankruptcy Court previously, the Reorganized
Debtors will be authorized to execute and deliver those documents necessary or appropriate to obtain the
New Revolving Exit Facility Credit Agreement, including the New Revolving Exit Facility Credit
Agreement documents, without further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order or rule or vote, consent, authorization, or approval of any Person,
subject to such modifications as the Reorganized Debtors may deem to be necessary to enter into the
New Revolving Exit Facility Credit Agreement documents, if any.

        3.      Issuance of Warrants.

       Reorganized FTS will issue the Warrants consistent with the Plan. All of the Warrants issued
pursuant to the Plan shall be duly authorized, validly issued, fully paid, and non-assessable without the
need for any further corporate action and without any further action by the Debtors or Reorganized
Debtors, as applicable.

E.      Vesting of Assets in the Reorganized Debtors.

        Except as otherwise provided in the Confirmation Order, the Plan, or any agreement, instrument,
or other document incorporated in, or entered into in connection with or pursuant to, the Plan or Plan
Supplement, on the Effective Date, all property in each Estate, all Causes of Action, and any property
acquired by any of the Debtors pursuant to the Plan shall vest in each respective Reorganized Debtor,
free and clear of all Liens, Claims, charges, or other encumbrances. On and after the Effective Date,
except as otherwise provided in the Plan, each Reorganized Debtor may operate its business and may use,


                                                  26
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 31 of 64



acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes of Action
without supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy
Code or the Bankruptcy Rules.

F.      Exemption from Registration Requirements.

         The New FTS Equity to be issued to Holders of Allowed Secured Debt Claims, Holders of
Allowed Other Unsecured Claims, and Holders of FTS Common Interests pursuant to Article III of the
Plan and the New FTS Equity issued to the holders of the Warrants upon exercise thereof (collectively,
the “Plan Securities”) will be issued without registration under the Securities Act or any similar federal,
state, or local law in reliance upon (i) section 1145 of the Bankruptcy Code to the extent permitted under
applicable law (except with respect to an entity that is an “underwriter” as defined in subsection (b) of
section 1145 of the Bankruptcy Code) or (ii) only to the extent that such exemption under section 1145 of
the Bankruptcy Code is not available (including with respect to an entity that is an “underwriter”)
pursuant to section 4(a)(2) under the Securities Act and/or Regulation D promulgated thereunder. Prior
to the Petition Date, the offering of New FTS Equity to be issued to Holders of Allowed Secured Debt
Claims and Allowed Other Unsecured Claims pursuant to Article III of the Plan shall be exempt from
such registration requirements pursuant to Section 4(a)(2) of the Securities Act and/or Regulation D
promulgated thereunder.

         Plan Securities issued in reliance upon section 1145 of the Bankruptcy Code are exempt from,
among other things, the registration requirements of section 5 of the Securities Act and any other
applicable U.S. state or local law requiring registration prior to the offering, issuance, distribution or sale
of securities and (a) are not “restricted securities” as defined in Rule 144(a)(3) under the Securities Act
and (b) are freely tradable and transferable by any holder thereof that, at the time of transfer, (1) is not an
“affiliate” of Reorganized FTS as defined in Rule 144(a)(1) under the Securities Act, (2) has not been
such an “affiliate” within ninety (90) days of such transfer, (3) has not acquired such securities from an
“affiliate” within one year of such transfer and (4) is not an entity that is an “underwriter.”

         Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” as one who, except with
respect to “ordinary trading transactions” of an entity that is not an “issuer”: (a) purchases a claim
against, interest in, or claim for an administrative expense in the case concerning, the debtor, if such
purchase is with a view to distribution of any security received or to be received in exchange for such
claim or interest; (b) offers to sell securities offered or sold under a plan for the holders of such
securities; (c) offers to buy securities offered or sold under a plan from the holders of such securities, if
such offer to buy is (i) with a view to distribution of such securities and (ii) under an agreement made in
connection with the plan, with the consummation of the plan, or with the offer or sale of securities under
the plan; or (d) is an issuer of the securities within the meaning of section 2(a)(11) of the Securities Act.
In addition, a person who receives a fee in exchange for purchasing an issuer’s securities could also be
considered an underwriter within the meaning of section 2(a)(11) of the Securities Act.

         The definition of an “issuer” for purposes of whether a person is an underwriter under section
1145(b)(1)(D) of the Bankruptcy Code, by reference to section 2(a)(11) of the Securities Act, includes as
“statutory underwriters” all “affiliates,” which are all persons who, directly or indirectly, through one or
more intermediaries, control, are controlled by, or are under common control with, an issuer of securities.
The reference to “issuer,” as used in the definition of “underwriter” contained in section 2(a)(11) of the
Securities Act, is intended to cover “Controlling Persons” of the issuer of the securities. “Control,” as
defined in Rule 405 of the Securities Act, means to possess, directly or indirectly, the power to direct or
cause to direct management and policies of a person, whether through owning voting securities, contract,
or otherwise. Accordingly, an officer, director, or significant stockholder of a reorganized debtor or its



                                                     27
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 32 of 64



successor may be deemed to be a “controlling person” of the debtor or successor under a plan of
reorganization.

        Solely to the extent issuance under Section 1145(a) of the Bankruptcy Code is unavailable and
Plan Securities must instead be issued in reliance on section 4(a)(2) of the Securities Act or Regulation D
promulgated thereunder, such securities will be “restricted securities” subject to resale restrictions and
may be resold, exchanged, assigned, or otherwise transferred only pursuant to registration, or an
applicable exemption from registration under the Securities Act and applicable state and local securities
law.

         New FTS Equity issued pursuant to the Management Incentive Plan will be issued pursuant to a
registration statement or an exemption from registration under the Securities Act and applicable state and
local securities laws.

        The Debtors recommend that potential recipients of Plan Securities or Securities issued
under the Management Incentive Plan consult their own counsel concerning their ability to freely
trade such Securities in compliance with the federal securities laws and any applicable Blue Sky
Laws. The Debtors make no representation concerning the ability of a person to dispose of such
Securities.

         Should Reorganized FTS elect, on or after the Effective Date, to reflect any ownership of the
New FTS Equity through the facilities of DTC, Reorganized FTS need not provide to DTC any further
evidence other than the Plan or the Confirmation Order with respect to the treatment of such securities
under applicable securities laws. Notwithstanding anything to the contrary in the Plan, no Entity,
including, for the avoidance of doubt, DTC shall be entitled to require a legal opinion regarding the
validity of any transaction contemplated by the Plan, including, for the avoidance of doubt, whether the
initial sale and delivery by the issuer to the Holders of New FTS Equity is exempt from registration
and/or eligible for DTC book-entry delivery, settlement, and depository services. The Confirmation
Order shall provide that DTC shall be required to accept and conclusively rely upon the Plan or
Confirmation Order in lieu of a legal opinion regarding whether the New FTS Equity is exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and depository services.

G.      Cancellation of Existing Securities and Agreements.

         On the Effective Date, except to the extent otherwise provided in the Plan or the Confirmation
Order (including for purpose of evidencing a right to a distribution under the Plan), all notes,
instruments, certificates, credit agreements, indentures, and other documents evidencing Claims or
Interests shall be cancelled and the obligations of the Debtors thereunder or in any way related thereto
shall be deemed satisfied in full, cancelled, discharged, and of no force or effect. Holders of or parties to
such cancelled instruments, Securities, and other documentation will have no rights arising from or
relating to such instruments, Securities, and other documentation, or the cancellation thereof, except the
rights provided for pursuant to the Plan. Notwithstanding anything to the contrary herein, but subject to
any applicable provisions of Article VI hereof, to the extent cancelled pursuant to this paragraph, the
ABL Credit Agreement, the Term Loan Agreement, and the Secured Notes Indenture shall continue in
effect solely to the extent necessary to: (1) permit Holders of Claims under the ABL Credit Agreement,
the Term Loan Agreement, and the Secured Notes Indenture to receive their respective Plan
Distributions, if any (subject to any applicable charging liens); (2) permit the Reorganized Debtors and
the Disbursing Agent, as applicable, to make Plan Distributions on account of the Allowed ABL Claims
under the ABL Credit Agreement and Allowed Debt Claims under the Term Loan Agreement and the
Secured Notes Indenture, as applicable (subject to any applicable charging liens); (3) permit each of the
ABL Agent, the Term Loan Agent, and the Secured Notes Trustee to seek compensation and/or

                                                    28
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 33 of 64



reimbursement for ABL Agent fees, Term Loan Agent fees, and the Secured Notes Trustee fees, in
accordance with the terms of the Plan, and allow the maintenance, exercise, and enforcement of any
applicable charging lien; (4) preserve all rights, including rights of enforcement, of the ABL Agent, Term
Loan Agent, and the Secured Notes Trustee to indemnification, reimbursement, or contribution pursuant
to and subject to the terms of the ABL Credit Agreement, Term Loan Agreement, and the Secured Notes
Indenture; and (5) permit each of the ABL Agent, the Term Loan Agent, and the Secured Notes Trustee
to appear and be heard in the Chapter 11 Cases or in any proceeding in the Bankruptcy Court, including
to enforce any obligation owed to the ABL Agent, the Term Loan Agent and the Secured Notes Trustee,
or Holders of ABL Claims under the ABL Credit Agreement or Holders of Debt Claims under the Term
Loan Agreement and the Secured Notes Indenture, as applicable. Except as provided in the Plan
(including Article VI hereof) or as may be necessary to effectuate the terms of the Plan, on the Effective
Date, the ABL Agent, the Term Loan Agent, the Secured Notes Trustee, and their respective agents,
successors, and assigns, shall be automatically and fully discharged of all of their duties and obligations
associated with the ABL Credit Agreement, the Term Loan Agreement, and the Secured Notes Indenture,
as applicable; provided, however, as it relates to the ABL Agent, any control agreements related to any
letters of credit under the ABL Credit Agreement shall remain in full force and effect to the extent the
Debtors or Reorganized Debtors, as applicable, and the ABL Agent determine to allow any such letters of
credit to remain in effect after the Effective Date; and provided, further that to the extent Wells Fargo
Bank provides bank product services to the Reorganized Debtors after the Effective Date, nothing in the
Plan shall modify, impair or otherwise affect any applicable bank product agreements which shall remain
in full force and effect, including all rights of setoff if provided for under such agreements, subject to the
terms of applicable deposit account control agreements, if any, unless otherwise agreed to in writing
between Wells Fargo and the Reorganized Debtors. To the extent cancelled in accordance with this
paragraph, the commitments and obligations (if any) of the ABL Lenders, the Secured Noteholders, and
the lenders under the Term Loan Agreement to extend any further or future credit or financial
accommodations to any of the Debtors, any of their respective subsidiaries or any of their respective
successors or assigns under the ABL Credit Agreement, the Term Loan Agreement, and the Secured
Notes Indenture, as applicable, shall fully terminate and be of no further force or effect on the Effective
Date. Notwithstanding the foregoing, any provision in any document, instrument, lease, or other
agreement that causes or effectuates, or purports to cause or effectuate, a default, termination, loss,
waiver, or other forfeiture of, or by, the Debtors or their interests, or any increase or acceleration of any
of their obligations, in any such case as a result of the cancellations, terminations, satisfaction, releases,
or discharges provided for in this Article IV.G shall be deemed null and void and shall be of no force and
effect. Nothing contained herein shall be deemed to cancel, terminate, release, or discharge the
obligation of the Debtors or any of their counterparties under any Executory Contract to the extent such
Executory Contract has been assumed by the Debtors pursuant to a Final Order of the Bankruptcy Court
or hereunder.

H.      Corporate Action.

        Upon the Effective Date, all actions contemplated by the Plan shall be deemed authorized,
approved, and, to the extent taken prior to the Effective Date, ratified (without any requirement for
further action by Holders of Claims or Interests, directors, managers, or officers of the Debtors, the
Reorganized Debtors or any other Entity), including: (a) rejection or assumption, as applicable, of
Executory Contracts and Unexpired Leases; (b) selection of the directors, managers, and officers for the
Reorganized Debtors, including the appointment of the New Board; (c) the entry into the New Revolving
Exit Facility and the execution, entry into, delivery and filing of the New Revolving Facility Credit
Agreement documents, as applicable; (d) the adoption and/or filing of or entry into the New
Organizational Documents and the Registration Rights Agreement; (e) the issuance and distribution, or
other transfer, of the New FTS Equity as provided herein; (f) implementation of the Restructuring
Transactions; and (g) all other acts or actions contemplated, or reasonably necessary or appropriate to

                                                    29
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 34 of 64



promptly consummate the transactions contemplated, by the Plan. All matters provided for in the Plan
involving the corporate structure of the Debtors and any corporate action required by Reorganized FTS
and/or the Debtors in connection therewith shall be deemed to have occurred on, and shall be in effect as
of, the Effective Date, without any requirement of further action by Holders of Claims, the security
holders, directors, managers, authorized persons, or officers of Reorganized FTS, and/or the Debtors. On
or (as applicable) before the Effective Date, the appropriate officers of the Debtors, Reorganized FTS, or
the other Reorganized Debtors, as applicable, shall be authorized and (as applicable) directed to issue,
execute, and deliver the agreements, documents, securities, and instruments contemplated by the Plan (or
necessary or desirable to effectuate the Restructuring Transactions) in the name of and on behalf of
Reorganized FTS and the other Reorganized Debtors, as applicable, including the New Revolving Exit
Facility Credit Agreement documents and any and all other agreements, documents, Securities, and
instruments relating to the foregoing, to the extent not previously authorized by the Bankruptcy Court.
The authorizations and approvals contemplated by this Article IV.H shall be effective notwithstanding
any requirements under non-bankruptcy law.

I.      Corporate Existence.

        Except as otherwise provided in the Plan or any agreement, instrument, or other document
incorporated in the Plan or the Plan Supplement, each Debtor shall continue to exist after the Effective
Date as a separate corporation, limited liability company, partnership, or other form, as the case may be,
with all the powers of a corporation, limited liability company, partnership, or other form, as the case
may be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated
or formed and pursuant to the respective certificate of incorporation and bylaws (or other analogous
governing documents) in effect prior to the Effective Date, except to the extent such certificate of
incorporation and bylaws (or other analogous governing documents) are amended under the Plan or
otherwise, in each case, consistent with the Plan and the Restructuring Support Agreement, and to the
extent such documents are amended in accordance therewith, such documents are deemed to be amended
pursuant to the Plan and require no further action or approval (other than any requisite filings required
under applicable state, provincial, or federal law). After the Effective Date, the respective certificate of
incorporation and bylaws (or other analogous governing documents) of one or more of the Reorganized
Debtors may be amended or modified on the terms therein without supervision or approval by the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. After the
Effective Date, one or more of the Reorganized Debtors may be disposed of, dissolved, wound down, or
liquidated without supervision or approval by the Bankruptcy Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules.

J.      New Organizational Documents.

         On or immediately prior to the Effective Date, the New Organizational Documents shall be
automatically adopted by the applicable Reorganized Debtors. To the extent required under the Plan or
applicable non-bankruptcy law, each of the Reorganized Debtors will file its New Organizational
Documents with the applicable Secretaries of State and/or other applicable authorities in its respective
state or country of organization if and to the extent required in accordance with the applicable laws of the
respective state or country of organization. The New Organizational Documents will (a) authorize the
issuance of the New FTS Equity and (b) be modified or deemed to be modified to include a provision
pursuant to and only to the extent required by section 1123(a)(6) of the Bankruptcy Code prohibiting the
issuance of non-voting equity Securities. For the avoidance of doubt, the New Organizational
Documents shall be consistent with the Restructuring Term Sheet and shall be included in the Plan
Supplement.




                                                   30
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 35 of 64



        After the Effective Date, the Reorganized Debtors may amend and restate their respective New
Organizational Documents in accordance with the terms thereof, and the Reorganized Debtors may file
such amended certificates or articles of incorporation, bylaws, or such other applicable formation
documents, and other constituent documents as permitted by the laws of the respective states, provinces,
or countries of incorporation and the New Organizational Documents.

K.      Indemnification Provisions.

         On and as of the Effective Date, the Indemnification Provisions will be assumed and irrevocable
and will survive the effectiveness of the Plan, and the Reorganized Debtors’ New Organizational
Documents will provide for the indemnification, defense, reimbursement, exculpation, and/or limitation
of liability of, and advancement of fees and expenses to the Debtors’ and the Reorganized Debtors’
current and former directors, officers, employees and agents to the fullest extent permitted by law and at
least to the same extent as the organizational documents of each of the respective Debtors on the Petition
Date, against any claims or Causes of Action whether direct or derivative, liquidated or unliquidated,
fixed or contingent, disputed or undisputed, matured or unmatured, known or unknown, foreseen or
unforeseen, asserted or unasserted occurring before the Effective Date. None of the Debtors, or the
Reorganized Debtors, as applicable, will amend and/or restate their respective governance documents
before or after the Effective Date to amend, augment, terminate, or adversely affect any of the Debtors’
or the Reorganized Debtors’ obligations to provide such indemnification rights or such directors’,
officers’, employees’, equityholders’ or agents’ indemnification right.

L.      Effectuating Documents; Further Transactions.

        On and after the Effective Date, the Reorganized Debtors, and their respective officers, directors,
members, or managers (or other relevant governing body), are authorized to and may issue, execute,
deliver, file, or record such contracts, Securities, instruments, releases, and other agreements or
documents and take such actions as may be necessary or appropriate to effectuate, implement, and further
evidence the terms and conditions of the Plan, New Revolving Exit Facility entered into, and the
Securities issued pursuant to the Plan in the name of and on behalf of the Reorganized Debtors, without
the need for any approvals, authorization, or consents except for those expressly required pursuant to the
Plan.

M.      Section 1146 Exemption.

         To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers
(whether from a Debtor to a Reorganized Debtor or to any other Person) of property under the Plan
(including the Restructuring Transactions) or pursuant to: (1) the issuance, distribution, transfer, or
exchange of any debt, equity Security, or other interest in the Debtors or the Reorganized Debtors,
including the New FTS Equity; (2) the Restructuring Transactions; (3) the creation, modification,
consolidation, termination, refinancing, and/or recording of any mortgage, deed of trust, or other security
interest, or the securing of additional indebtedness by such or other means; (4) the making, assignment,
or recording of any lease or sublease; (5) the grant of collateral as security for the Reorganized Debtors’
obligations under and in connection with the New Revolving Exit Facility, as applicable; or (6) the
making, delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan, including any deeds, bills of sale, assignments, or other instrument of transfer
executed in connection with any transaction arising out of, contemplated by, or in any way related to the
Plan (including the Restructuring Transactions), shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, personal
property transfer tax, sales or use tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee, regulatory filing or recording fee, or other similar tax or governmental assessment, and

                                                   31
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 36 of 64



upon entry of the Confirmation Order, the appropriate state or local governmental officials or agents shall
forego the collection of any such tax or governmental assessment and accept for filing and recordation
any of the foregoing instruments or other documents without the payment of any such tax, recordation
fee, or governmental assessment. All filing or recording officers (or any other Person with authority over
any of the foregoing), wherever located and by whomever appointed, shall comply with the requirements
of section 1146(a) of the Bankruptcy Code, shall forego the collection of any such tax or governmental
assessment, and shall accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax or governmental assessment.

N.      Directors and Officers of the Reorganized Debtors.

        On the Effective Date, the terms of the current members of the board of directors of FTS shall
expire, and the New Board shall be appointed on the Effective Date in accordance with the terms and
conditions set forth in the applicable New Organizational Documents and the identities of directors on
the New Board shall be set forth in the Plan Supplement to the extent known at the time of filing of the
Plan Supplement.

        The New Board shall be comprised of five directors: (1) one of which shall be the CEO of
Reorganized FTS, (2) three of which shall be selected by the Required Consenting Noteholders, and
(3) one of which shall be selected by the Required Consenting Term Loan Lenders.

        The officers of the respective Debtors immediately before the Effective Date, as applicable, shall
serve as the initial officers of each of the respective Reorganized Debtors on and after the Effective Date
and in accordance with Article IV.Q of the Plan and applicable non-bankruptcy law. After the Effective
Date, the selection of officers of the Reorganized Debtors shall be as provided by their respective New
Organizational Documents.

O.      Director and Officer Liability Insurance.

        Each D&O Liability Insurance Policy (including, without limitation, any “tail policy” and all
agreements, documents, or instruments related thereto) shall be deemed assumed without the need for
any further notice to or action, order, or approval of the Bankruptcy Court, as of the Effective Date,
pursuant to section 365 of the Bankruptcy Code.

        The Debtors or the Reorganized Debtors, as applicable, shall not terminate or otherwise reduce
the coverage under any D&O Liability Insurance Policy (including, without limitation, any “tail policy”
and all agreements, documents, or instruments related thereto) in effect prior to the Effective Date, and
any current and former directors, officers, managers, and employees of the Debtors who served in such
capacity at any time before or after the Effective Date shall be entitled to the full benefits of any such
policy for the full term of such policy in accordance with the terms and conditions thereof, regardless of
whether such directors, officers, managers, and employees remain in such positions after the Effective
Date.

P.      Management Incentive Plan.

         Effective on the Effective Date, the Reorganized Debtors will reserve the MIP Pool as set forth
in the Plan Supplement and consistent with the Restructuring Support Agreement. On the Effective Date,
the New Board shall implement the Management Incentive Plan, and following the Effective Date, the
New Board shall determine the other terms and conditions of the Management Incentive Plan.




                                                    32
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 37 of 64



Q.      Employee Obligations.

        Effective on the Effective Date, all employee wages, compensation, benefit, incentive programs,
and employment or severance agreements in place as of the Effective Date with the Debtors shall be
assumed, or assumed on amended terms that are substantially similar to the terms that were in place on
the Effective Date by the Reorganized Debtors and the Reorganized Debtors will continue to honor such
agreements, arrangements, programs, and plans in each case, except that (1) the New Board will have
typical authority and oversight regarding changes to compensation, incentive and benefits and (2) any
plans, programs, arrangements or corresponding awards with respect to Interests (equity or equity-based
incentives) (such as stock, restricted stock, options, warrants, RSUs or PSUs), each of which shall be
deemed to be no longer valid, binding, or effective with respect to the Reorganized Debtors.

R.      Preservation of Causes of Action.

         In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII of the
Plan, each Reorganized Debtor, as applicable, shall retain and may enforce all rights to commence and
pursue, as appropriate, any and all Causes of Action of the Debtors, whether arising before or after the
Petition Date, including any actions specifically enumerated in the Schedule of Retained Causes of
Action, and the Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of Action
shall be preserved notwithstanding the occurrence of the Effective Date, other than the Causes of Action
released by the Debtors pursuant to the releases and exculpations contained in the Plan, including in
Article VIII of the Plan, which shall be deemed released and waived by the Debtors and the Reorganized
Debtors as of the Effective Date.

         The Reorganized Debtors may pursue such retained Causes of Action, as appropriate, in
accordance with the best interests of the Reorganized Debtors. No Entity (other than the Released
Parties) may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the
Disclosure Statement to any Cause of Action against it as any indication that the Debtors or the
Reorganized Debtors, as applicable, will not pursue any and all available Causes of Action of the
Debtors against it. The Debtors and the Reorganized Debtors expressly reserve all rights to
prosecute any and all Causes of Action against any Entity, except as otherwise expressly provided
in the Plan, including Article VIII of the Plan. Unless otherwise agreed upon in writing by the
parties to the applicable Cause of Action, all objections to the Schedule of Retained Causes of
Action must be Filed with the Bankruptcy Court on or before thirty days after the Effective Date.
Any such objection that is not timely filed shall be disallowed and forever barred, estopped, and
enjoined from assertion against any Reorganized Debtor, without the need for any objection or
responsive pleading by the Reorganized Debtors or any other party in interest or any further
notice to or action, order, or approval of the Bankruptcy Court. The Reorganized Debtors may settle
any such objection without any further notice to or action, order, or approval of the Bankruptcy Court. If
there is any dispute regarding the inclusion of any Cause of Action on the Schedule of Retained Causes
of Action that remains unresolved by the Debtors or Reorganized Debtors, as applicable, and the
objection party for thirty days, such objection shall be resolved by the Bankruptcy Court. Unless any
Causes of Action of the Debtors against an Entity are expressly waived, relinquished, exculpated,
released, compromised, or settled in the Plan or a Final Order, the Reorganized Debtors expressly reserve
all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine, including the doctrines
of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or
otherwise), or laches, shall apply to such Causes of Action upon, after, or as a consequence of the
Confirmation or Consummation.

        The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors
notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during the

                                                   33
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 38 of 64



Chapter 11 Cases or pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy
Code, any Causes of Action that a Debtor may hold against any Entity shall vest in the Reorganized
Debtors, except as otherwise expressly provided in the Plan, including Article VIII of the Plan. The
applicable Reorganized Debtors, through their authorized agents or representatives, shall retain and may
exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have the
exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon,
settle, compromise, release, withdraw, or litigate to judgment any such Causes of Action and to decline
to do any of the foregoing without the consent or approval of any third party or further notice to or
action, order, or approval of the Bankruptcy Court.

                                   ARTICLE V.
              TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.      Assumption and Rejection of Executory Contracts and Unexpired Leases.

         On the Effective Date, except as otherwise provided in Article V.H and elsewhere herein, all
Executory Contracts or Unexpired Leases will be deemed assumed by the applicable Reorganized Debtor
in accordance with the provisions and requirements of the Bankruptcy Court, as of the Effective Date,
pursuant to sections 365 and 1123 of the Bankruptcy Code, other than those that are: (1) identified on
the Schedule of Rejected Executory Contracts and Unexpired Leases; (2) previously expired or
terminated pursuant to their own terms or agreement of the parties thereto; (3) have been previously
assumed or rejected by the Debtors pursuant to a Final Order; (4) the subject of a motion to reject that is
pending on the Effective Date; or (5) subject to an ordered or requested effective date of rejection that is
after the Effective Date.

        Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court approving the
above-described assumptions, assumptions and assignments, or rejections of the Executory Contracts or
Unexpired Leases as set forth in the Plan or the Schedule of Rejected Executory Contracts and Unexpired
Leases, pursuant to sections 365(a) and 1123 of the Bankruptcy Code and effective on the occurrence of
the Effective Date. Except as otherwise specifically set forth herein, assumptions or rejections of
Executory Contracts and Unexpired Leases pursuant to the Plan are effective as of the Effective Date.
Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or by Bankruptcy Court order
but not assigned to a third party before the Effective Date shall re-vest in and be fully enforceable by the
applicable contracting Reorganized Debtor in accordance with its terms, except as such terms may have
been modified by the provisions of the Plan or any order of the Bankruptcy Court authorizing and
providing for its assumption under applicable federal law. Any motions to assume Executory Contracts
or Unexpired Leases pending on the Effective Date shall be subject to approval by a Final Order on or
after the Effective Date but may be withdrawn, settled, or otherwise prosecuted by the Reorganized
Debtors.

         To the maximum extent permitted by law, to the extent any provision in any Executory Contract
or Unexpired Lease assumed pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption of such Executory Contract or Unexpired Lease
(including any “change of control” provision), then such provision shall be deemed modified such that
the transactions contemplated by the Plan shall not constitute a “change of control” or “assignment” (or
terms with similar effect) under, or any other transaction or matter that would result in a violation, breach
or default under, or increase, accelerate or otherwise alter any obligations, rights or liabilities of the
Debtors or the Reorganized Debtors under, or result in the creation or imposition of a Lien upon any
property or asset of the Debtors or the Reorganized Debtors pursuant to, the applicable Executory
Contract or Unexpired Lease, and any consent or advance notice required under such Executory Contract
or Unexpired Lease shall be deemed satisfied by Confirmation. Notwithstanding anything to the contrary

                                                   34
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 39 of 64



in the Plan, the Debtors or the Reorganized Debtors, as applicable, reserve the right to alter, amend,
modify, or supplement the Schedule of Rejected Executory Contracts and Unexpired Leases at any time
up to forty-five days after the Effective Date.

        To the extent any provision of the Bankruptcy Code or the Bankruptcy Rules require the Debtors
to assume or reject an Executory Contract or Unexpired Lease, such requirement shall be satisfied if the
Debtors make an election to assume or reject such Executory Contract or Unexpired Lease prior to the
deadline set forth by the Bankruptcy Code or the Bankruptcy Rules, as applicable, regardless of whether
or not the Bankruptcy Court has actually ruled on such proposed assumption or rejection prior to such
deadline.

         If certain, but not all, of a contract counterparty’s Executory Contracts and/or Unexpired Leases
are assumed pursuant to the Plan, the Confirmation Order shall be a determination that such
counterparty’s Executory Contracts and/or Unexpired Leases that are being rejected pursuant to the Plan
are severable agreements that are not integrated with those Executory Contracts and/or Unexpired Leases
that are being assumed pursuant to the Plan. Parties seeking to contest this finding with respect to their
Executory Contracts and/or Unexpired Leases must file a timely objection to the Plan on the grounds that
their agreements are integrated and not severable, and any such dispute shall be resolved by the
Bankruptcy Court at the Confirmation Hearing (to the extent not resolved by the parties prior to the
Confirmation Hearing).

B.      Claims Based on Rejection of Executory Contracts or Unexpired Leases.

         Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with
respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the
Plan or the Confirmation Order, if any, must be Filed with the Bankruptcy Court within thirty days after
the later of (1) the date of entry of an order of the Bankruptcy Court (including the Confirmation Order)
approving such rejection, (2) the effective date of such rejection, or (3) the Effective Date. Any Claims
arising from the rejection of an Executory Contract or Unexpired Lease not Filed with the
Bankruptcy Court within such time will be automatically disallowed, forever barred from
assertion, and shall not be enforceable against the Debtors or the Reorganized Debtors, the Estates,
or their property without the need for any objection by the Reorganized Debtors or further notice
to, or action, order, or approval of the Bankruptcy Court or any other Entity, and any Claim
arising out of the rejection of the Executory Contract or Unexpired Lease shall be deemed fully
satisfied, released, and discharged, notwithstanding anything in the Proof of Claim to the contrary.
All Allowed Claims arising from the rejection of the Debtors’ Executory Contracts or Unexpired Leases
shall be classified as Termination Claims and shall be treated in accordance with Article III.B.4 of the
Plan.

C.      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

         The Debtors or the Reorganized Debtors, as applicable, shall pay Cures, if any, on the Effective
Date or as soon as reasonably practicable thereafter, with the amount and timing of payment of any such
Cure dictated by the Debtors’ ordinary course of business. Unless otherwise agreed upon in writing by
the parties to the applicable Executory Contract or Unexpired Lease, all requests for payment of Cure
that differ from the ordinary course amounts paid or proposed to be paid by the Debtors or the
Reorganized Debtors to a counterparty must be Filed with the Solicitation Agent on or before 30 days
after the Effective Date. Any such request that is not timely Filed shall be disallowed and forever barred,
estopped, and enjoined from assertion, and shall not be enforceable against the Reorganized Debtors,
without the need for any objection by the Reorganized Debtors or any other party in interest or any
further notice to or action, order, or approval of the Bankruptcy Court. Any Cure shall be deemed fully

                                                   35
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 40 of 64



satisfied, released, and discharged upon payment by the Debtors or the Reorganized Debtors of the Cure
in the Debtors ordinary course of business; provided, however, that nothing herein shall prevent the
Reorganized Debtors from paying any Cure Claim despite the failure of the relevant counterparty to File
such request for payment of such Cure. The Reorganized Debtors also may settle any Cure Claim
without any further notice to or action, order, or approval of the Bankruptcy Court. In addition, any
objection to the assumption of an Executory Contract or Unexpired Lease under the Plan must be
Filed with the Bankruptcy Court on or before 30 days after the Effective Date. Any such objection
will be scheduled to be heard by the Bankruptcy Court at the Debtors’ or the Reorganized
Debtors’, as applicable, first scheduled omnibus hearing for which such objection is timely Filed.
Any counterparty to an Executory Contract or Unexpired Lease that fails to timely object to the
proposed assumption of any Executory Contract or Unexpired Lease will be deemed to have
consented to such assumption.

         If there is any dispute regarding any Cure, the ability of the Reorganized Debtors or any assignee
to provide “adequate assurance of future performance” within the meaning of section 365 of the
Bankruptcy Code, or any other matter pertaining to assumption, then payment of Cure shall occur as soon
as reasonably practicable after entry of a Final Order resolving such dispute, approving such assumption
(and, if applicable, assignment), or as may be agreed upon by the Debtors or the Reorganized Debtors, as
applicable, and the counterparty to the Executory Contract or Unexpired Lease.

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise and
full payment of any applicable Cure pursuant to this Article V.C in the amount and at the time dictated
by the Debtors ordinary course of business, shall result in the full release and satisfaction of any Cures,
Claims, or defaults, whether monetary or nonmonetary, including defaults of provisions restricting the
change in control or ownership interest composition or other bankruptcy-related defaults, arising under
any assumed Executory Contract or Unexpired Lease at any time prior to the effective date of
assumption. Any and all Proofs of Claim based upon Executory Contracts or Unexpired Leases
that have been assumed in the Chapter 11 Cases, including pursuant to the Confirmation Order,
and for which any Cure has been fully paid pursuant to this Article V.C in the amount and at the
time dictated by the Debtors ordinary course of business, shall be deemed disallowed and
expunged as of the Effective Date without the need for any objection thereto or any further notice
to or action, order, or approval of the Bankruptcy Court.

D.      Preexisting Obligations to the Debtors under Executory Contracts and Unexpired Leases.

        Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall
not constitute a termination of preexisting obligations owed to the Debtors or the Reorganized Debtors,
as applicable, under such Executory Contracts or Unexpired Leases. In particular, notwithstanding any
non-bankruptcy law to the contrary, the Reorganized Debtors expressly reserve and do not waive any
right to receive, or any continuing obligation of a counterparty to provide, warranties, or continued
maintenance obligations with respect to goods previously purchased by the Debtors.

E.      Insurance Contracts and Surety Bonds.

        Notwithstanding anything to the contrary in the Definitive Documents, any other document
related thereto, or any other order of the Bankruptcy Court (including, without limitation, any other
provision that purports to be preemptory or supervening, grants an injunction, discharge or release,
confers Bankruptcy Court jurisdiction or requires a party to opt out of any releases):

              a.      each of the Debtors’ surety bonds and Insurance Contracts shall be treated as
Executory Contracts under the Plan and on the Effective Date, the Debtors shall be deemed to have


                                                   36
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 41 of 64



assumed all surety bonds and Insurance Contracts pursuant to sections 105 and 365 of the Bankruptcy
Code such that the Reorganized Debtors shall become and remain liable in full for all obligations under
the surety bonds and Insurance Contracts, regardless of when they arise, without the need or requirement
for Insurers to file a Proof of Claim, Administrative Claim or Cure Claim or respond to any Cure notice;

                b.      nothing alters or modifies the terms and conditions of the Insurance Contracts or
surety bonds (including any and all letters of credit and other collateral and security provided in relation
thereto) in any way, and all such rights and obligations shall be determined under the Insurance
Contracts, surety bonds and applicable non-bankruptcy law as if the Chapter 11 Cases had not occurred;
and

                 c.      the automatic stay of Bankruptcy Code section 362(a) and the injunctions set
forth in Article VIII of the Plan, if and to the extent applicable, shall be deemed lifted without further
order of this Bankruptcy Court, solely to permit: (I) claimants with valid workers’ compensation claims
or direct action claims against an Insurer under applicable non-bankruptcy law to proceed with their
claims; (II) the Insurers to administer, handle, defend, settle, and/or pay, in the ordinary course of
business and without further order of this Bankruptcy Court, (A) workers’ compensation claims, (B)
claims where a claimant asserts a direct claim against any Insurer under applicable non-bankruptcy law,
or an order has been entered by this Bankruptcy Court granting a claimant relief from the automatic stay
or the injunctions set forth in Article VIII of the Plan to proceed with its claim, and (C) all costs in
relation to each of the foregoing; (III) the Insurers to draw against any or all of the collateral or security
provided by or on behalf of the Debtors (or the Reorganized Debtors, as applicable) at any time, subject
to the terms of any agreements related to such collateral or security, and to hold the proceeds thereof as
security for the obligations of the Debtors (and the Reorganized Debtors, as applicable) and/or apply
such proceeds to the obligations of the Debtors (and the Reorganized Debtors, as applicable) under the
applicable Insurance Contracts, in accordance with the terms of the Insurance Contracts and applicable
non-bankruptcy law; and (IV) the Insurers to cancel any Insurance Contracts, and take, in their sole
discretion, other actions relating to the Insurance Contracts (including effectuating a setoff against (or
otherwise applying) any collateral or security provided by the Debtors or Reorganized Debtors,
regardless of when any such amounts arise, become due or are provided), to the extent permissible under
applicable non-bankruptcy law, and in accordance with the terms of the Insurance Contracts.

F.      Reservation of Rights.

        Nothing contained in the Plan or the Plan Supplement shall constitute an admission by the
Debtors or any other party that any contract or lease is in fact an Executory Contract or Unexpired Lease
or that any Reorganized Debtor has any liability thereunder. If there is a dispute regarding whether a
contract or lease is or was executory or unexpired at the time of assumption or rejection, the Debtors or
the Reorganized Debtors, as applicable, shall have forty-five days following entry of a Final Order
resolving such dispute to alter their treatment of such contract or lease.

G.      Nonoccurrence of Effective Date.

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction
with respect to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to
section 365(d)(4) of the Bankruptcy Code.

H.      Contracts and Leases Entered into after the Petition Date.

       Contracts and leases entered into after the Petition Date by any Debtor, including any Executory
Contracts and Unexpired Leases assumed by such Debtor, will be performed by the applicable Debtor or


                                                    37
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 42 of 64



the Reorganized Debtors in the ordinary course of their business. Accordingly, such contracts and leases
(including any assumed Executory Contracts and Unexpired Leases) will survive and remain unaffected
by entry of the Confirmation Order.

                                        ARTICLE VI.
                            PROVISIONS GOVERNING DISTRIBUTIONS

A.      Distributions on Account of Claims and Interests Allowed as of the Effective Date.

        Except as otherwise provided herein, in a Final Order, or as otherwise agreed to by the Debtors
or the Reorganized Debtors, as the case may be, and the Holder of the applicable Allowed Claim or
Allowed Interest on the first Distribution Date, the Disbursing Agent shall make initial distributions
under the Plan on account of Claims Allowed or Interests Allowed on or before the Effective Date,
subject to the Reorganized Debtors’ right to object to Claims; provided, that (1) Allowed Administrative
Claims with respect to liabilities incurred by the Debtors in the ordinary course of business during the
Chapter 11 Cases or assumed by the Debtors prior to the Effective Date shall be paid or performed in the
ordinary course of business in accordance with the terms and conditions of any controlling agreements,
course of dealing, course of business, or industry practice, (2) Allowed Priority Tax Claims shall be paid
in accordance with Article II.C of the Plan, and (3) Allowed Ongoing Business Claims shall be paid in
accordance with Article III.B.5 of the Plan. To the extent any Allowed Priority Tax Claim is not due and
owing on the Effective Date, such Claim shall be paid in full in Cash in accordance with the terms of any
agreement between the Debtors and the Holder of such Claim or as may be due and payable under
applicable non-bankruptcy law or in the ordinary course of business. Thereafter, a Distribution Date
shall occur no less frequently than once in every 90 day period, as necessary, in the Reorganized
Debtors’ sole discretion.

B.      Disbursing Agent.

        Except as otherwise set forth in this Article VI B, all distributions under the Plan shall be made
by the Reorganized Debtors or the Disbursing Agent. The Disbursing Agent shall not be required to give
any bond or surety or other security for the performance of its duties unless otherwise ordered by the
Bankruptcy Court. Additionally, in the event that the Disbursing Agent is so otherwise ordered, all costs
and expenses of procuring any such bond or surety shall be borne by the Reorganized Debtors.

        1.      Powers of the Disbursing Agent.

         The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements,
instruments, and other documents necessary to perform its duties under the Plan; (b) make all
distributions contemplated hereby; (c) employ professionals to represent it with respect to its
responsibilities; and (d) exercise such other powers as may be vested in the Disbursing Agent by order of
the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing Agent to be necessary and
proper to implement the provisions of the Plan.

        2.      Expenses Incurred On or After the Effective Date.

       Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and
expenses incurred by the Disbursing Agent on or after the Effective Date (including taxes), and any
reasonable compensation and expense reimbursement claims (including reasonable attorney fees and
expenses), shall be paid in Cash by the Reorganized Debtors.




                                                  38
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 43 of 64



C.      Delivery of Distributions and Undeliverable or Unclaimed Distributions.

        1.      Record Date for Distribution.

         On the Distribution Record Date, the Claims Register shall be closed and any party responsible
for making distributions shall instead be authorized and entitled to recognize only those record Holders
listed on the Claims Register as of the close of business on the Distribution Record Date. If a Claim,
other than one based on a publicly traded Security, is transferred twenty (20) or fewer days before the
Distribution Record Date, the Disbursing Agent shall make distributions to the transferee only to the
extent practical and, in any event, only if the relevant transfer form contains an unconditional and explicit
certification and waiver of any objection to the transfer by the transferor.

        2.      Delivery of Distributions in General.

          Except as otherwise provided herein, the Disbursing Agent shall make distributions to Holders of
Allowed Claims and Allowed Interests (as applicable) as of the Distribution Record Date at the address
for each such Holder as indicated on the Debtors’ records as of the date of any such distribution;
provided, that the manner of such distributions shall be determined at the discretion of the Reorganized
Debtors. Notwithstanding any provision to the contrary herein and except as otherwise agreed by the
relevant parties no partial payments and no partial distributions shall be made with respect to a Disputed
Claim or Disputed Interest until all such disputes in connection with such Disputed Claim or Disputed
Interest have been resolved by settlement or Final Order. Any dividends or other distributions arising from
property distributed to holders of Allowed Claims or Allowed Interests in a Class and paid to such holders
under the Plan shall also be paid, in the applicable amounts, to any holder of a Disputed Claim or Disputed
Interest in such Class that becomes an Allowed Claim or Allowed Interest, after the date such Disputed Claim
or Disputed Interest becomes an Allowed Claim or Allowed Interest and after the date or dates that such
dividends or other distributions were earlier paid to holders of Allowed Claims or Allowed Interests in such
Class.

        3.      Delivery of Distributions to Holders of Secured Notes Claims.

         All Plan Distributions to Holders of Secured Notes Claims shall be made to and deemed
completed when received by the Secured Notes Trustee. The Secured Notes Trustee shall arrange to
deliver such Plan Distributions to or on behalf of such Holders of Secured Notes Claims, subject to the
Secured Notes Trustee charging Lien, and regardless of whether such distributions are made by the
Secured Notes Trustee, or by the Disbursing Agent at the reasonable direction of the Secured Notes
Trustee, the Secured Notes Trustee charging Lien shall attach to the Plan the Distributions to the Holders
of Secured Notes Claims in the same manner as if such Plan Distributions were made through the
Secured Notes Trustee. The Secured Notes Trustee may establish its own record date for distribution and
shall transfer or direct the transfer of such distributions through the facilities of DTC. The Secured
Notes Trustee shall have no duties or responsibility relating to any form of distribution that is not DTC
eligible and the Debtors or Reorganized Debtors, as applicable, shall use commercially reasonable efforts
to (i) seek the cooperation of DTC with respect to the cancellation of the Notes as of the Effective Date,
and (ii) seek the cooperation of the relevant bank and broker participants in the DTC system to facilitate
delivery of the distribution directly to the relevant beneficial owners as soon as practicable after the
Effective Date.

        4.      Minimum Distributions.

       No Cash payment of less than $250 shall be made to a Holder of an Allowed Claim on account of
such Allowed Claim. When any distribution pursuant to the Plan on account of an Allowed Claim or
Allowed Interest (as applicable) would otherwise result in the issuance of a number of shares of New

                                                   39
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 44 of 64



FTS Equity that is not a whole number, the actual distribution of shares of New FTS Equity shall be
rounded to the next lower whole number with no further payment therefor. The total number of
authorized shares of New FTS Equity to be distributed to Holders of Allowed Claims hereunder shall be
adjusted as necessary to account for the foregoing rounding.

        5.      Undeliverable and Unclaimed Distributions.

         If any distribution to a Holder of an Allowed Claim is returned to the Disbursing Agent as
undeliverable, no further distribution shall be made to such Holder unless and until the Disbursing Agent
is notified in writing of such Holder’s then-current address or other necessary information for delivery, at
which time all currently due missed distributions shall be made to such Holder on the next Distribution
Date without interest. Undeliverable distributions shall remain in the possession of the Reorganized
Debtors until such time as a distribution becomes deliverable, or such distribution reverts to the
Reorganized Debtors or is cancelled pursuant to this ‎Article VI.C.5, and shall not be supplemented with
any interest, dividends, or other accruals of any kind.

        Any distribution under the Plan that is an Unclaimed Distribution or remains undeliverable for a
period of six months after distribution shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code and such Unclaimed Distribution or undeliverable distribution shall revest in the
applicable Reorganized Debtor and, to the extent such Unclaimed Distribution is comprised of New FTS
Equity, such New FTS Equity shall be cancelled. Upon such revesting, the Claim of the Holder or its
successors with respect to such property shall be cancelled, discharged, and forever barred
notwithstanding any applicable federal or state escheat, abandoned, or unclaimed property laws, or any
provisions in any document governing the distribution that is an Unclaimed Distribution, to the contrary.

        6.      Surrender of Cancelled Instruments or Securities.

         On the Effective Date or as soon as reasonably practicable thereafter, each holder of a certificate
or instrument evidencing a Claim or an Interest that has been cancelled in accordance with Article IV.H
of the Plan shall be deemed to have surrendered such certificate or instrument to the Disbursing Agent.
Such surrendered certificate or instrument shall be cancelled solely with respect to the Debtors, and such
cancellation shall not alter the obligations or rights of any non-Debtor third parties vis-à-vis one another
with respect to such certificate or instrument, including with respect to any indenture or agreement that
governs the rights of the Holder of a Claim or Interest, which shall continue in effect for purposes of
allowing Holders to receive distributions under the Plan, charging liens, priority of payment, and
indemnification rights. Notwithstanding anything to the contrary herein, this paragraph shall not apply to
certificates or instruments evidencing Claims that are Unimpaired under the Plan.

D.      Manner of Payment.

       1.       Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement, all distributions of the New FTS Equity to the
Holders of the applicable Allowed Claims or Interests under the Plan shall be made by the Disbursing
Agent on behalf of the Debtors or Reorganized Debtors, as applicable.

         2.     All distributions of Cash to the Holders of the applicable Allowed Claims under the Plan
shall be made by the Disbursing Agent on behalf of the applicable Debtor or Reorganized Debtor.

       3.      At the option of the Disbursing Agent, any Cash payment to be made hereunder may be
made by check or wire transfer or as otherwise required or provided in applicable agreements.



                                                   40
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 45 of 64



E.      Compliance with Tax Requirements.

        In connection with the Plan, to the extent applicable, the Debtors, Reorganized Debtors,
Disbursing Agent, and any applicable withholding agent shall comply with all tax withholding and
reporting requirements imposed on them by any Governmental Unit, and all distributions made pursuant
to the Plan shall be subject to such withholding and reporting requirements. Notwithstanding any
provision in the Plan to the contrary, such parties shall be authorized to take all actions necessary or
appropriate to comply with such withholding and reporting requirements, including liquidating a portion
of the distribution to be made under the Plan to generate sufficient funds to pay applicable withholding
taxes, withholding distributions pending receipt of information necessary to facilitate such distributions,
or establishing any other mechanisms they believe are reasonable and appropriate. The Debtors and
Reorganized Debtors reserve the right to allocate all distributions made under the Plan in compliance
with all applicable wage garnishments, alimony, child support, and similar spousal awards, Liens, and
encumbrances.

F.      Allocations.

        Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such
Claims (as determined for federal income tax purposes) and then, to the extent the consideration exceeds
the principal amount of the Claims, to any portion of such Claims for accrued but unpaid interest.

G.      No Postpetition Interest on Claims.

         Unless otherwise specifically provided for in the Cash Collateral Orders, the Plan, or the
Confirmation Order, or required by applicable bankruptcy and non-bankruptcy law, postpetition interest
shall not accrue or be paid on any prepetition Claims, and no Holder of a Claim shall be entitled to
interest accruing on or after the Petition Date on such Claim.

H.      Foreign Currency Exchange Rate.

        Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any Claim
asserted in currency other than U.S. dollars shall be automatically deemed converted to the equivalent
U.S. dollar value using the exchange rate for the applicable currency as published in The Wall Street
Journal, National Edition, on the Effective Date.

I.      Setoffs and Recoupment.

         Except as expressly provided in the Plan, each Reorganized Debtor may, pursuant to section 553
of the Bankruptcy Code, set off and/or recoup against any Plan Distributions to be made on account of
any Allowed Claim, any and all claims, rights, and Causes of Action that such Reorganized Debtor may
hold against the Holder of such Allowed Claim to the extent such setoff or recoupment is either (1)
agreed in amount among the relevant Reorganized Debtor(s) and the Holder of the Allowed Claim or
(2) otherwise adjudicated by the Bankruptcy Court or another court of competent jurisdiction; provided,
that neither the failure to effectuate a setoff or recoupment nor the allowance of any Claim hereunder
shall constitute a waiver or release by a Reorganized Debtor or its successor of any and all claims, rights,
and Causes of Action that such Reorganized Debtor or its successor may possess against the applicable
Holder. In no event shall any Holder of a Claim be entitled to recoup such Claim against any claim,
right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such Holder
actually has performed such recoupment and provided notice thereof in writing to the Debtors in
accordance with A ‎ rticle XII.F of the Plan on or before the Effective Date, notwithstanding any indication



                                                   41
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 46 of 64



in any Proof of Claim or otherwise that such Holder asserts, has, or intends to preserve any right of
recoupment.

J.      Claims Paid or Payable by Third Parties.

        1.       Claims Paid by Third Parties.

         The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a Claim, and such
Claim shall be disallowed without a Claims objection having to be Filed and without any further notice to
or action, order, or approval of the Bankruptcy Court, to the extent that the Holder of such Claim receives
payment in full on account of such Claim from a party that is not a Debtor or a Reorganized Debtor.
Subject to the last sentence of this paragraph, to the extent a Holder of a Claim receives a distribution on
account of such Claim and receives payment from a party that is not a Debtor or a Reorganized Debtor on
account of such Claim, such Holder shall, within fourteen calendar days of receipt thereof, repay or
return the distribution to the applicable Reorganized Debtor, to the extent the Holder’s total recovery on
account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of
the date of any such distribution under the Plan. The failure of such Holder to timely repay or return
such distribution shall result in the Holder owing the applicable Reorganized Debtor annualized interest
at the Federal Judgment Rate on such amount owed for each Business Day after the fourteen-day grace
period specified above until the amount is repaid.

        2.       Claims Payable by Third Parties.

        No distributions under the Plan shall be made on account of an Allowed Claim that is payable
pursuant to one of the Debtors’ Insurance Contracts until the Holder of such Allowed Claim has
exhausted all remedies with respect to such Insurance Contract. To the extent that one or more of the
Debtors’ Insurers agrees to satisfy in full or in part a Claim (if and to the extent adjudicated by a court of
competent jurisdiction or otherwise settled), then immediately upon such Insurers’ agreement, the
applicable portion of such Claim may be expunged without a Claims objection having to be Filed and
without any further notice to or action, order, or approval of the Bankruptcy Court.

        3.       Applicability of Insurance Policies.

         Except as otherwise provided in the Plan, payments to Holders of Claims shall be in accordance
with the provisions of any applicable Insurance Contract. Nothing contained in the Plan shall constitute
or be deemed a waiver of any Cause of Action that the Debtors or any Entity may hold against any other
Entity, including Insurers under any Insurance Contracts, nor shall anything contained herein constitute
or be deemed a waiver by such Insurers of any rights or defenses, including coverage defenses, held by
such Insurers.

                                     ARTICLE VII.
                         PROCEDURES FOR RESOLVING CONTINGENT,
                           UNLIQUIDATED, AND DISPUTED CLAIMS

A.      Disputed Claims Process.

         There is no requirement to file a Proof of Claim (or move the Bankruptcy Court for allowance) to
have an Allowed Claim for the purposes of the Plan, except as provided in Article V.B of the Plan.
On and after the Effective Date, except as otherwise provided in the Plan, all Allowed Claims shall be
satisfied in the ordinary course of business of the Reorganized Debtors. The Debtors and the
Reorganized Debtors, as applicable, shall have the exclusive authority to (i) determine, without the need


                                                    42
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 47 of 64



for notice to or action, order, or approval of the Bankruptcy Court, that a claim subject to any Proof of
Claim that is Filed is Allowed and (ii) file, settle, compromise, withdraw, or litigate to judgment any
objections to Claims as permitted under the Plan. If the Debtors or Reorganized Debtors dispute any
Claim, such dispute shall be determined, resolved, or adjudicated, as the case may be, in the manner as if
the Chapter 11 Cases had not been commenced and shall survive the Effective Date as if the Chapter 11
Cases had not been commenced; provided, that the Debtors or Reorganized Debtors may elect, at their
sole option, to object to any Claim (other than Claims expressly Allowed by the Plan) and to have the
validity or amount of any Claim adjudicated by the Bankruptcy Court; provided, further, that Holders of
Claims may elect to resolve the validity or amount of any Claim in the Bankruptcy Court. If a Holder
makes such an election, the Bankruptcy Court shall apply the law that would have governed the dispute if
the Chapter 11 Cases had not been filed. All Proofs of Claim Filed in the Chapter 11 Cases shall be
considered objected to and Disputed without further action by the Debtors. Except as otherwise
provided herein, all Proofs of Claim Filed after the Effective Date shall be disallowed and forever
barred, estopped, and enjoined from assertion, and shall not be enforceable against any
Reorganized Debtor, without the need for any objection by the Reorganized Debtors or any further
notice to or action, order, or approval of the Bankruptcy Court.

B.      Allowance of Claims.

        After the Effective Date, except as otherwise expressly set forth herein, each of the Reorganized
Debtors shall have and retain any and all rights and defenses the applicable Debtor had with respect to
any Claim or Interest immediately prior to the Effective Date. The Debtors may affirmatively determine
to deem Unimpaired Claims Allowed to the same extent such Claims would be allowed under applicable
non-bankruptcy law.

C.      Claims Administration Responsibilities.

          Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized
Debtors shall have the sole authority to: (1) File and prosecute objections to Claims; (2) settle,
compromise, withdraw, litigate to judgment, or otherwise resolve objections to any and all Claims or
Interests, regardless of whether such Claims are in a Class or otherwise; (3) settle, compromise, or
resolve any Disputed Claim without any further notice to or action, order, or approval by the Bankruptcy
Court; and (4) administer and adjust the Claims Register to reflect any such settlements or compromises
without any further notice to or action, order, or approval by the Bankruptcy Court. For the avoidance of
doubt, except as otherwise provided herein, from and after the Effective Date, each Reorganized Debtor
shall have and retain any and all rights and defenses such Debtor had immediately prior to the Effective
Date with respect to any Disputed Claim or Interest, including the Causes of Action retained pursuant to
‎ rticle IV.R of the Plan.
A

D.      Estimation of Claims and Interests.

         Before, on, or after the Effective Date, the Debtors or the Reorganized Debtors, as applicable,
may (but are not required to) at any time request that the Bankruptcy Court estimate any Disputed Claim
or Interest that is contingent or unliquidated pursuant to section 502(c) of the Bankruptcy Code for any
reason, regardless of whether any party in interest previously has objected to such Claim or Interest or
whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain
jurisdiction to estimate any such Claim or Interest, including during the litigation of any objection to any
Claim or Interest or during the pendency of any appeal relating to such objection. Notwithstanding any
provision otherwise in the Plan, a Claim that has been expunged from the Claims Register, but that either
is subject to appeal or has not been the subject of a Final Order, shall be deemed to be estimated at zero
dollars, unless otherwise ordered by the Bankruptcy Court. In the event that the Bankruptcy Court

                                                   43
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 48 of 64



estimates any contingent or unliquidated Claim or Interest, that estimated amount shall constitute a
maximum limitation on such Claim or Interest for all purposes under the Plan (including for purposes of
distributions), and the relevant Reorganized Debtor may elect to pursue any supplemental proceedings to
object to any ultimate distribution on such Claim or Interest.

E.      Adjustment to Claims or Interests without Objection.

        Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied, amended,
or superseded may be adjusted or expunged on the Claims Register by the Reorganized Debtors without
the Reorganized Debtors having to File an application, motion, complaint, objection, or any other legal
proceeding seeking to object to such Claim or Interest and without any further notice to or action, order,
or approval of the Bankruptcy Court.

F.      Disallowance of Claims or Interests.

        Except as otherwise expressly set forth herein, all Claims and Interests of any Entity from which
property is sought by the Debtors under sections 542, 543, 550, or 553 of the Bankruptcy Code or that the
Debtors or the Reorganized Debtors allege is a transferee of a transfer that is avoidable under sections
522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be disallowed if: (a) the
Entity, on the one hand, and the Debtors or the Reorganized Debtors, as applicable, on the other hand,
agree or the Bankruptcy Court has determined by Final Order that such Entity or transferee is liable to
turn over any property or monies under any of the aforementioned sections of the Bankruptcy Code; and
(b) such Entity or transferee has failed to turn over such property by the date set forth in such agreement
or Final Order.

G.      No Distributions Pending Allowance.

         Notwithstanding any other provision of the Plan, if any portion of a Claim or Interest is a
Disputed Claim or Interest, as applicable, no payment or distribution provided hereunder shall be made
on account of such Claim or Interest unless and until such Disputed Claim or Interest becomes an
Allowed Claim or Interest; provided, that if only the Allowed amount of an otherwise valid Claim or
Interest is Disputed, such Claim or Interest shall be deemed Allowed in the amount not Disputed and
payment or distribution shall be made on account of such undisputed amount.

H.      Distributions After Allowance.

         To the extent that a Disputed Claim or Interest ultimately becomes an Allowed Claim or Interest,
distributions (if any) shall be made to the Holder of such Allowed Claim or Interest in accordance with
the provisions of the Plan. As soon as reasonably practicable after the date that the order or judgment of
the Bankruptcy Court allowing any Disputed Claim or Interest becomes a Final Order, the Disbursing
Agent shall provide to the Holder of such Claim or Interest the distribution (if any) to which such Holder
is entitled under the Plan as of the Effective Date, without any interest to be paid on account of such
Claim or Interest.

I.      No Interest.

        Interest shall not accrue or be paid on any Disputed Claim with respect to the period from the
Effective Date to the date a final distribution is made on account of such Disputed Claim, if and when
such Disputed Claim becomes an Allowed Claim.




                                                   44
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 49 of 64



                                    ARTICLE VIII.
              SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.      Discharge of Claims and Termination of Interests.

         Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
provided in the Plan, or in any contract, instrument, or other agreement or document created or entered
into pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan shall be in
complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims (including any
Intercompany Claims resolved or compromised after the Effective Date by the Reorganized Debtors),
Interests, and Causes of Action of any nature whatsoever, including any interest accrued on Claims or
Interests from and after the Petition Date, whether known or unknown, against, liabilities of, Liens on,
obligations of, rights against, and interests in, the Debtors or any of their assets or properties, regardless
of whether any property shall have been distributed or retained pursuant to the Plan on account of such
Claims and Interests, including demands, liabilities, and Causes of Action that arose before the Effective
Date, any liability (including withdrawal liability) to the extent such Claims or Interests relate to services
performed by employees of the Debtors prior to the Effective Date and that arise from a termination of
employment, any contingent or non-contingent liability on account of representations or warranties
issued on or before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or
502(i) of the Bankruptcy Code, in each case whether or not: (1) a Proof of Claim based upon such debt
or right is Filed or deemed Filed pursuant to section 501 of the Bankruptcy Code; (2) a Claim or Interest
based upon such debt, right, or interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3)
the Holder of such a Claim or Interest has accepted the Plan. Any default by the Debtors or their
Affiliates with respect to any Claim or Interest that existed immediately prior to or on account of the
filing of the Chapter 11 Cases shall be deemed cured on the Effective Date. The Confirmation Order
shall be a judicial determination of the discharge of all Claims (other than the Reinstated Claims) and
Interests (other than the Intercompany Interests that are Reinstated) subject to the occurrence of the
Effective Date.

B.      Release of Liens.

        Except as otherwise provided in the New Revolving Exit Facility Credit Agreement, the
Plan, the Confirmation Order, or in any contract, instrument, release, or other agreement or
document created or entered into pursuant to the Plan, on the Effective Date and concurrently
with the applicable distributions made pursuant to the Plan and, in the case of a Secured Claim,
satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective Date,
except for Other Secured Claims that the Debtors elect to Reinstate in accordance with the Plan,
all mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the
Estates shall be fully released and discharged, and all of the right, title, and interest of any Holder
of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
Reorganized Debtors and their successors and assigns. Any Holder of such Secured Claim (and
the applicable agents for such Holder) shall be authorized and directed, at the sole cost and
expense of the Reorganized Debtors, to release any collateral or other property of any Debtor
(including any cash collateral and possessory collateral) held by such Holder (and the applicable
agents for such Holder), and to take such actions as may be reasonably requested by the
Reorganized Debtors to evidence the release of such Liens and/or security interests, including the
execution, delivery, and filing or recording of such releases. The presentation or filing of the
Confirmation Order to or with any federal, state, provincial, or local agency, records office, or
department shall constitute good and sufficient evidence of, but shall not be required to effect, the
termination of such Liens.


                                                    45
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 50 of 64



        To the extent that any Holder of a Secured Claim that has been satisfied or discharged in
full pursuant to the Plan, or any agent for such Holder, has filed or recorded publicly any Liens
and/or security interests to secure such Holder’s Secured Claim, then as soon as practicable on or
after the Effective Date, such Holder (or the agent for such Holder) shall take, at the Reorganized
Debtors’ sole cost and expense, any and all steps requested by the Debtors, the Reorganized
Debtors, or the New Revolving Exit Facility Agent that are necessary or desirable to record or
effectuate the cancellation and/or extinguishment of such Liens and/or security interests, including
the making of any applicable filings or recordings, and the Reorganized Debtors shall be entitled to
make any such filings or recordings on such Holder’s behalf.

C.      Releases by the Debtors.

         Notwithstanding anything contained in the Plan to the contrary, pursuant to section
1123(b) of the Bankruptcy Code, in exchange for good and valuable consideration, the adequacy of
which is hereby confirmed, on and after the Effective Date, each Released Party is, and is deemed
hereby to be, fully, conclusively, absolutely, unconditionally, irrevocably, and forever released and
discharged by the Debtors, the Reorganized Debtors, their Estates, and any person seeking to
exercise the rights of the Debtors or their Estates, including any successors to the Debtors or any
Estate representatives appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy
Code, in each case on behalf of themselves and their respective successors, assigns, and
representatives, and any and all other Entities who may purport to assert any Cause of Action,
directly or derivatively, by, through, for, or because of the foregoing Entities, from any and all
Claims and Causes of Action, including any derivative claims asserted or assertable on behalf of
the Debtors, whether known or unknown, foreseen or unforeseen, matured or unmatured, existing
or hereafter arising, contingent or noncontingent, in law, equity, contract, tort or otherwise, that
the Debtors, the Reorganized Debtors, or their Estates, including any successors to the Debtors or
any Estate representative appointed or selected pursuant to section 1123(b) of the Bankruptcy
Code, would have been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim against, or Interest in, a Debtor or other
Entity, or that any Holder of any Claim against, or Interest in, a Debtor or other Entity could have
asserted on behalf of the Debtors, based on or relating to, or in any manner arising from, in whole
or in part: (a) the Debtors (including the capital structure, management, ownership, or operation
thereof), the business or contractual arrangement between the Debtors and any Released Party,
any Securities issued by the Debtors and the ownership thereof, the assertion or enforcement of
rights and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any
Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or defenses to
Claims asserted against the Debtors), intercompany transactions between the Debtors, the Term
Loan Agreement, the Secured Notes Indenture, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement, the
Disclosure Statement, the New Revolving Exit Facility Credit Agreement, or the Plan (including,
for the avoidance of doubt, the Plan Supplement); (b) any Restructuring Transaction, contract,
instrument, release, or other agreement or document (including any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the Confirmation
Order in lieu of such legal opinion) created or entered into in connection with the Restructuring
Support Agreement, the Disclosure Statement, the New Revolving Exit Facility Credit Agreement,
the Plan, or the Plan Supplement, before or during the Chapter 11 Cases; (c) the Chapter 11 Cases,
the filing of the Chapter 11 Cases, the Disclosure Statement or the Plan, the solicitation of votes
with respect to the Plan, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of Securities
pursuant to the Plan, or the distribution of property under the Plan or any other related

                                                46
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 51 of 64



agreement; or (d) any related act or omission, transaction, agreement, event, or other occurrence
related or relating to any of the foregoing taking place on or before the Effective Date, including all
Avoidance Actions or other relief obtained by the Debtors in the Chapter 11 Cases.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth above do
not release (i) post Effective Date obligations of any party or Entity under the Plan, the
Confirmation Order, any Restructuring Transaction, any Definitive Document, or any other
document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan, including the New Revolving Exit Facility Credit Agreement, or any Claim or
obligation arising under the Plan, or (ii) the rights of any Holder of Allowed Claims or FTS
Common Interests to receive distributions under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing Debtor release, which includes by reference
each of the related provisions and definitions contained in the Plan, and further, shall constitute
the Bankruptcy Court’s finding that the foregoing Debtor release is: (a) in exchange for the good
and valuable consideration provided by the Released Parties, including, without limitation, the
Released Parties’ contributions to facilitating the Restructuring Transactions and implementing
the Plan; (b) a good faith settlement and compromise of the Claims released by the foregoing
Debtor release; (c) in the best interests of the Debtors and their Estates and all Holders of Claims
and Interests; (d) fair, equitable, and reasonable; (e) given and made after due notice and
opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors, or the
Debtors’ Estates asserting any Claim or Cause of Action released pursuant to the foregoing Debtor
release.

D.      Releases by the Releasing Parties.

        Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after
the Effective Date, in exchange for good and valuable consideration, the adequacy of which is
hereby confirmed, each Released Party is, and is deemed hereby to be, fully, conclusively,
absolutely, unconditionally, irrevocably and forever, released and discharged by each Releasing
Party, in each case on behalf of themselves and their respective successors, assigns, and
representatives, and any and all other Entities who may purport to assert any Cause of Action,
directly or derivatively, by, through, for, or because of the Releasing Parties, from any and all
Claims and Causes of Action, whether known or unknown, foreseen or unforeseen, matured or
unmatured, existing or hereafter arising, contingent or noncontingent, in law, equity, contract,
tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that such
Releasing Party would have been legally entitled to assert in their own right (whether individually
or collectively) or on behalf of the Holder of any Claim against, or Interest in, a Debtor or other
Entity, or that any Holder of any Claim against, or Interest in, a Debtor or other Entity could have
asserted on behalf of the Debtors, based on or relating to, or in any manner arising from, in whole
or in part: (a) the Debtors (including the capital structure, management, ownership, or operation
thereof), the business or contractual arrangement between the Debtors and any Releasing Party,
any Securities issued by the Debtors and the ownership thereof, the assertion or enforcement of
rights and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any
Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or defenses to
Claims asserted against the Debtors), intercompany transactions between or among the Debtors,
the Term Loan Agreement, the Secured Notes Indenture, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement, the
Disclosure Statement, the New Revolving Exit Facility Credit Agreement, or the Plan (including,
for the avoidance of doubt, the Plan Supplement); (b) any Restructuring Transaction, contract,

                                                 47
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 52 of 64



instrument, release, or other agreement or document (including any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the Confirmation
Order in lieu of such legal opinion) created or entered into in connection with the Restructuring
Support Agreement, the Disclosure Statement, the New Revolving Exit Facility Credit Agreement,
the Plan, or the Plan Supplement, before or during the Chapter 11 Cases; (c) the Chapter 11 Cases,
the filing of the Chapter 11 Cases, the Disclosure Statement, or the Plan, the solicitation of votes
with respect to the Plan, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of Securities
pursuant to the Plan, or the distribution of property under the Plan or any other related
agreement; or (d) any related act or omission, transaction, agreement, event, or other occurrence
related or relating to any of the foregoing taking place on or before the Effective Date, including all
Avoidance Actions or other relief obtained by the Debtors in the Chapter 11 Cases.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth above do
not release (i) any post Effective Date obligations of any party or Entity under the Plan, the
Confirmation Order, any Restructuring Transaction, or any document, instrument, any Definitive
Document, or any agreement (including those set forth in the Plan Supplement) executed to
implement the Plan, including the New Revolving Exit Facility Credit Agreement, or any Claim or
obligation arising under the Plan, (ii) the rights of Holders of Allowed Claims or FTS Common
Interests to receive distributions under the Plan or (iii) any claims or liabilities arising out of or
relating to any act or omission of a Released Party that is determined in a final order by a court of
competent jurisdiction to have constituted actual fraud, willful misconduct, or gross negligence.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing third-party release, which includes by
reference each of the related provisions and definitions contained herein, and, further, shall
constitute the Bankruptcy Court’s finding that the foregoing third-party release is: (a) consensual;
(b) essential to the Confirmation of the Plan; (c) given in exchange for a substantial contribution
and for the good and valuable consideration provided by the Released Parties that is important to
the success of the Plan; (d) a good faith settlement and compromise of the Claims released by the
foregoing third-party release; (e) in the best interests of the Debtors and their Estates; (f) fair,
equitable, and reasonable; (g) given and made after due notice and opportunity for hearing; and
(h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant
to the foregoing third-party release.

E.      Exculpation.

        Except as otherwise specifically provided in the Plan or the Confirmation Order, no
Exculpated Party shall have or incur liability for, and each Exculpated Party shall be released and
exculpated from any Claims and Causes of Action for any claim related to any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, filing, or termination of the Restructuring Support Agreement and
related prepetition transactions (including the Term Loan Agreement and the Secured Notes
Indenture), the Disclosure Statement, the Plan, the New Revolving Exit Facility Credit Agreement,
the Plan Supplement, or any Restructuring Transaction, contract, instrument, release or other
agreement or document (including any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document or other agreement contemplated by the Plan or the
reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal
opinion), including any Definitive Document, created or entered into before or during the Chapter
11 Cases, any preference, fraudulent transfer, or other avoidance claim arising pursuant to

                                                 48
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 53 of 64



chapter 5 of the Bankruptcy Code or other applicable law, the filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of
the Plan, including the issuance or distribution of Securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, or upon any other related
act or omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date, except for claims related to any act or omission that is determined in a final order
by a court of competent jurisdiction to have constituted actual fraud, willful misconduct, or gross
negligence, but in all respects such Entities shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities pursuant to the Plan.

        The Exculpated Parties and other parties set forth above have, and upon Confirmation of
the Plan shall be deemed to have, participated in good faith and in compliance with the applicable
laws with regard to the solicitation of votes and distribution of consideration pursuant to the Plan
and, therefore, are not, and on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or such distributions made pursuant to the Plan.

F.      Injunction.

        Except as otherwise expressly provided in the Plan or the Confirmation Order or for
obligations or distributions issued or required to be paid pursuant to the Plan or the Confirmation
Order, all Entities who have held, hold, or may hold the Released Claims are permanently
enjoined, from and after the Effective Date, from taking any of the following actions against, as
applicable, the Debtors, the Reorganized Debtors, the Exculpated Parties, or the Released Parties:
(1) commencing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any Released Claims; (2) enforcing, attaching,
collecting, or recovering by any manner or means any judgment, award, decree, or order against
such Entities on account of or in connection with or with respect to any Released Claims; (3)
creating, perfecting, or enforcing any lien or encumbrance of any kind against such Entities or the
property of such Entities on account of or in connection with or with respect to any Released
Claims; (4) asserting any right of setoff, subrogation, or recoupment of any kind against any
obligation due from such Entities or against the property or the Estates of such Entities on account
of or in connection with or with respect to any Released Claims unless such holder has filed a
motion requesting the right to perform such setoff on or before the Effective Date, and
notwithstanding an indication of a Claim or Interest or otherwise that such holder asserts, has, or
intends to preserve any right of setoff pursuant to applicable law or otherwise; and (5)
commencing or continuing in any manner any action or other proceeding of any kind on account of
or in connection with or with respect to any Released Claims released or settled pursuant to the
Plan.

        Upon entry of the Confirmation Order, all Holders of Claims and Interests and their
respective current and former employees, agents, officers, directors, principals, and direct and
indirect Affiliates shall be enjoined from taking any actions to interfere with the implementation
or Consummation of the Plan. Each Holder of an Allowed Claim or Allowed Interest, as
applicable, by accepting, or being eligible to accept, distributions under or Reinstatement of such
Claim or Interest, as applicable, pursuant to the Plan, shall be deemed to have consented to the
injunction provisions as set forth in this Article VIII.F hereof.




                                                49
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 54 of 64



G.       Protections Against Discriminatory Treatment.

         Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S.
Constitution, all Entities, including Governmental Units, shall not discriminate against the Reorganized
Debtors or deny, revoke, suspend, or refuse to renew a license, permit, charter, franchise, or other similar
grant to, condition such a grant to, or discriminate with respect to such a grant against, the Reorganized
Debtors, or another Entity with whom the Reorganized Debtors have been associated, solely because
each Debtor has been a debtor under chapter 11 of the Bankruptcy Code, has been insolvent before the
commencement of the Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in the Chapter 11 Cases.

H.       Document Retention.

        On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance
with their standard document retention policy, as may be altered, amended, modified, or supplemented by
the Reorganized Debtors.

I.       Reimbursement or Contribution.

        If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent
as of the time of allowance or disallowance, such Claim shall be forever disallowed and expunged
notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the Confirmation Date: (1) such
Claim has been adjudicated as non-contingent or (2) the relevant Holder of a Claim has Filed a
non-contingent Proof of Claim on account of such Claim and a Final Order has been entered prior to the
Confirmation Date determining such Claim is no longer contingent.

                                  ARTICLE IX.
               CONDITIONS PRECEDENT TO CONSUMMATION OF THIS PLAN

A.       Conditions Precedent to the Effective Date.

        It shall be a condition to the Effective Date that the following conditions shall have been satisfied
or waived pursuant to the provisions of A ‎ rticle IX.B hereof:

         1.      the Bankruptcy Court shall have entered the Confirmation Order, which shall be a Final
Order;

        2.      the final version of the Plan Supplement and all of the schedules, documents, and
exhibits contained therein, and all other schedules, documents, supplements and exhibits to the Plan,
shall have been filed;

        3.      the Debtors shall have obtained all authorizations, consents, regulatory approvals,
rulings, or documents that are necessary to implement and effectuate the Plan, and all applicable
regulatory or government-imposed waiting periods have expired or been terminated;

        4.      the Definitive Documents shall be consistent with the Plan, the Restructuring Term Sheet
and the Restructuring Support Agreement and otherwise acceptable to the parties to the Restructuring
Support Agreement consistent with their respective consent and approval rights as set forth in the
Restructuring Support Agreement;



                                                   50
KE 70884489
       Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 55 of 64



         5.      the New Revolving Exit Facility Credit Agreement and other documents related to the
New Revolving Exit Facility shall have been duly executed and delivered by all of the Entities that are
parties thereto and all conditions precedent (other than any conditions related to the occurrence of the
Effective Date) to the effectiveness of the New Revolving Exit Facility shall have been satisfied or duly
waived in writing in accordance with the terms of the New Revolving Exit Facility and the closing of the
New Revolving Exit Facility shall have occurred;

       6.      the Debtors shall have implemented the Restructuring Transactions and all transactions
contemplated in the Restructuring Term Sheet in a manner consistent with the Restructuring Support
Agreement (and subject to, and in accordance with, the consent rights set forth therein), the Restructuring
Term Sheet and the Plan;

       7.       the New Organizational Documents shall be in full force and effect (with all conditions
precedent thereto having been satisfied or waived);

       8.      the Restructuring Support Agreement shall not have been terminated by the Debtors or
the Required Consenting Creditors;

        9.      all Professional fees and expenses of retained Professionals that require the Bankruptcy
Court’s approval shall have been paid in full or amounts sufficient to pay such fees and expenses after
the Effective Date shall have been placed in a Professional Fee Escrow Account pending the Bankruptcy
Court’s approval of such fees and expenses; and

          10.    all Restructuring Expenses shall have been indefeasibly paid in full as set forth in
‎ rticle II.E.
A

B.       Waiver of Conditions.

        The Debtors, with the prior written consent of the Required Consenting Creditors, may waive
any of the conditions to the Effective Date set forth in this ‎Article IX at any time, without any notice to
any other parties in interest and without any further notice to or action, order, or approval of the
Bankruptcy Court, and without any formal action other than proceedings to confirm or consummate the
Plan.

C.       Effect of Failure of Conditions.

        If Consummation does not occur, the Plan shall be null and void in all respects and nothing
contained in the Plan, the Disclosure Statement, or the Restructuring Support Agreement shall:
(1) constitute a waiver or release of any Claims by or against the Debtors; (2) prejudice in any manner
the rights of the Debtors, any Holders of Claims or Interests, or any other Entity; or (3) constitute an
admission, acknowledgment, offer, or undertaking by the Debtors, any Holders of Claims or Interests
(including the Consenting Creditors), or any other Entity.

D.       Substantial Consummation

        “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be deemed to
occur on the Effective Date.




                                                   51
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 56 of 64



                                   ARTICLE X.
              MODIFICATION, REVOCATION, OR WITHDRAWAL OF THIS PLAN

A.      Modification and Amendments.

         Except as otherwise specifically provided in the Plan and subject to the consent rights set forth in
the Restructuring Support Agreement, the Debtors reserve the right to modify the Plan, whether such
modification is material or immaterial, and seek Confirmation consistent with the Bankruptcy Code and,
as appropriate, not resolicit votes on such modified Plan. Subject to those restrictions on modifications
set forth in the Plan and the Restructuring Support Agreement and the requirements of section 1127 of
the Bankruptcy Code, Rule 3019 of the Federal Rules of Bankruptcy Procedure, and, to the extent
applicable, sections 1122, 1123, and 1125 of the Bankruptcy Code, each of the Debtors expressly
reserves its respective rights to revoke or withdraw, or to alter, amend, or modify the Plan with respect to
such Debtor, one or more times, after Confirmation, and, to the extent necessary may initiate proceedings
in the Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or omission, or
reconcile any inconsistencies in the Plan, the Disclosure Statement, or the Confirmation Order, in such
matters as may be necessary to carry out the purposes and intent of the Plan.

B.      Effect of Confirmation on Modifications.

         Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan
since the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and a
finding that such modifications or amendments to the Plan do not require additional disclosure or
resolicitation under Bankruptcy Rule 3019.

C.      Revocation or Withdrawal of Plan.

        To the extent permitted by the Restructuring Support Agreement, the Debtors reserve the right to
revoke or withdraw the Plan prior to the Confirmation Date and to File subsequent plans of
reorganization. If the Debtors revoke or withdraw the Plan, or if Confirmation or Consummation does
not occur, then: (1) the Plan shall be null and void in all respects; (2) any settlement or compromise
embodied in the Plan (including the fixing or limiting to an amount certain of any Claim or Interest or
Class of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases
effected under the Plan, and any document or agreement executed pursuant to the Plan, shall be deemed
null and void; and (3) nothing contained in the Plan shall: (a) constitute a waiver or release of any
Claims or Interests; (b) prejudice in any manner the rights of such Debtor or any other Entity; or
(c) constitute an admission, acknowledgement, offer, or undertaking of any sort by such Debtor or any
other Entity; provided, however, that all orders of the Bankruptcy Court and all documents executed
pursuant thereto, except the Confirmation Order, shall remain in full force and effect. This provision
shall have no impact on the rights of the Consenting Creditors or the Debtors, as set forth in the
Restructuring Support Agreement, in respect of any such revocation or withdrawal.

                                          ARTICLE XI.
                                   RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date,
on and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters
arising out of, or relating to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of
the Bankruptcy Code, including jurisdiction to:




                                                    52
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 57 of 64



                a.       allow, disallow, determine, liquidate, classify, estimate, or establish the priority,
secured or unsecured status, or amount of any Claim or Interest, including the resolution of any request
for payment of any Administrative Claim and the resolution of any and all objections to the secured or
unsecured status, priority, amount, or allowance of Claims or Interests;

                b.       decide and resolve all matters related to the granting and denying, in whole or in
part, any applications for allowance of compensation or reimbursement of expenses to Professionals
authorized pursuant to the Bankruptcy Code or the Plan;

                 c.     resolve any matters related to: (a) the assumption, assumption and assignment,
or rejection of any Executory Contract or Unexpired Lease to which a Debtor is party or with respect to
which a Debtor may be liable and to hear, determine, and, if necessary, liquidate, any Claims arising
therefrom, including Cures pursuant to section 365 of the Bankruptcy Code; (b) any potential contractual
obligation under any Executory Contract or Unexpired Lease that is assumed; (c) the Reorganized
Debtors amending, modifying, or supplementing, after the Effective Date, pursuant to A‎ rticle V hereof,
the Schedule of Rejected Executory Contracts and Unexpired Leases or otherwise; and (d) any dispute
regarding whether a contract or lease is or was executory or expired;

                d.       ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan and to adjudicate any and all disputes arising from or relating to
distributions under the Plan;

                 e.      adjudicate, decide, or resolve any motions, adversary proceedings, contested or
litigated matters, and any other matters, and grant or deny any applications involving a Debtor that may
be pending on the Effective Date;

              f.         adjudicate, decide, or resolve any and all matters related to section 1141 of the
Bankruptcy Code;

                g.     enter and implement such orders as may be necessary to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other
agreements or documents created or entered into in connection with the Plan, the Confirmation Order or
the Disclosure Statement, including the Restructuring Support Agreement;

               h.       enter and enforce any order for the sale of property pursuant to sections 363,
1123, or 1146(a) of the Bankruptcy Code;

                 i.      resolve any cases, controversies, suits, disputes, or Causes of Action that may
arise in connection with the Consummation, interpretation, implementation, or enforcement of the Plan
or any Entity’s obligations incurred in connection with the Plan;

                j.      issue injunctions, enter and implement other orders, or take such other actions as
may be necessary to restrain interference by any Entity with Consummation, implementation, or
enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy Court;

                  k.      resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the releases, injunctions, exculpations, and other provisions contained in A ‎ rticle VIII hereof and enter
such orders as may be necessary or appropriate to implement such releases, injunctions, and other
provisions;




                                                    53
KE 70884489
        Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 58 of 64



                l.       resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the repayment or return of distributions and the recovery of additional amounts owed by the Holder of
a Claim or Interest for amounts not timely repaid pursuant to ‎Article VI.J hereof;

                m.      enter and implement such orders as are necessary if the Confirmation Order is
for any reason modified, stayed, reversed, revoked, or vacated;

                 n.      determine any other matters that may arise in connection with or relate to the
Plan, the Plan Supplement, the Disclosure Statement, the Confirmation Order, or any contract,
instrument, release, indenture, or other agreement or document created in connection with the Plan or the
Disclosure Statement, including the Restructuring Support Agreement;

                o.      enter an order concluding or closing the Chapter 11 Cases;

                p.      adjudicate any and all disputes arising from or relating to distributions under the
Plan;

                q.      consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

                 r.     determine requests for the payment of Claims and Interests entitled to priority
pursuant to section 507 of the Bankruptcy Code;

               s.      hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan or the Confirmation Order, including disputes arising under
agreements, documents, or instruments executed in connection with the Plan;

               t.      hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

                 u.     hear and determine matters concerning exemptions from state and local federal
registration requirements in accordance with section 1145 of the Bankruptcy Code;

                v.      hear and determine all disputes involving the existence, nature, scope, or
enforcement of any exculpations, discharges, injunctions, and releases granted in the Plan, including
under Article VIII hereof, regardless of whether such termination occurred prior to or after the Effective
Date;

                w.      enforce all orders previously entered by the Bankruptcy Court; and

                x.      hear any other matter not inconsistent with the Bankruptcy Code.

        As of the Effective Date, notwithstanding anything in this ‎Article XI to the contrary, the New
Organizational Documents and the New Revolving Exit Facility and any documents related thereto shall
be governed by the jurisdictional provisions therein and the Bankruptcy Court shall not retain jurisdiction
with respect thereto.




                                                   54
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 59 of 64



                                         ARTICLE XII.
                                  MISCELLANEOUS PROVISIONS

A.      Immediate Binding Effect.

        Subject to ‎Article IX.A hereof, and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062
or otherwise, upon the occurrence of the Effective Date, the terms of the Plan (including, for the
avoidance of doubt, the documents and instruments contained in the Plan Supplement) shall be
immediately effective and enforceable and deemed binding upon the Debtors, the Reorganized Debtors,
any and all Holders of Claims or Interests (irrespective of whether such Holders of Claims or Interests
have, or are deemed to have, accepted the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity
acquiring property under the Plan, and any and all non-Debtor parties to Executory Contracts and
Unexpired Leases with the Debtors. All Claims and Interests shall be as fixed, adjusted, or
compromised, as applicable, pursuant to the Plan regardless of whether any Holder of a Claim or Interest
has voted on the Plan.

B.      Additional Documents.

         On or before the Effective Date, and consistent in all respects with the terms of the Restructuring
Support Agreement, the Debtors may file with the Bankruptcy Court such agreements and other
documents as may be necessary to effectuate and further evidence the terms and conditions of the Plan.
The Debtors or the Reorganized Debtors, as applicable, and all Holders of Claims or Interests receiving
distributions pursuant to the Plan and all other parties in interest shall, from time to time, prepare,
execute, and deliver any agreements or documents and take any other actions as may be necessary or
advisable to effectuate the provisions and intent of the Plan.

C.      Statutory Committee and Cessation of Fee and Expense Payment.

         On the Confirmation Date, any statutory committee appointed in the Chapter 11 Cases shall
dissolve and members thereof shall be released and discharged from all rights and duties arising from or
related to the Chapter 11 Cases. The Reorganized Debtors shall no longer be responsible for paying any
fees or expenses incurred by the members of or advisors to any statutory committees after the
Confirmation Date.

D.      Reservation of Rights.

         Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the
Bankruptcy Court shall enter the Confirmation Order, and the Confirmation Order shall have no force or
effect if the Effective Date does not occur. None of the Filing of the Plan, any statement or provision
contained in the Plan, or the taking of any action by any Debtor with respect to the Plan, the Disclosure
Statement, or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights
of any Debtor with respect to the Holders of Claims or Interests prior to the Effective Date.

E.      Successors and Assigns.

         The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be
binding on, and shall inure to the benefit of any heir, executor, administrator, successor or assign,
Affiliate, officer, manager, director, agent, representative, attorney, beneficiary, or guardian, if any, of
each Entity.



                                                   55
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 60 of 64



F.      Notices.

        All notices, requests, and demands to or upon the Debtors to be effective shall be in writing
(including by facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when actually delivered or, in the case of notice by facsimile transmission,
when received and telephonically confirmed, addressed as follows:

 If to the Debtors:                                    If to the Counsel to the Debtors:
 FTS International, Inc.                               Kirkland & Ellis LLP
 777 Main Street, Suite 2900                           609 Main Street
 Fort Worth, Texas 76102                               Houston, Texas 77002
 Attention: Jennifer Keefe, SVP, General Counsel       Attention: Brian Schartz, P.C.
 & Chief Compliance Officer                            E-mail:     brian.schartz@kirkland.com
 E-mail: Jennifer.Keefe@ftsi.com
                                                       and

                                                       601 Lexington Avenue
                                                       New York, New York 10022
                                                       Attention: Joshua A. Sussberg, P.C.
                                                                  Emily Geier
                                                                  Alexander Nicas
                                                       E-mail:    joshua.sussberg@kirkland.com
                                                                  emily.geier@kirkland.com
                                                                  alexander.nicas@kirkland.com

                                                       and

                                                       Winston & Strawn LLP
                                                       800 Capitol Street, Suite 2400
                                                       Houston, Texas 77002
                                                       Attention: Katherine A. Preston
                                                       E-mail:    kpreston@winston.com

                                                       and

                                                       35 W Wacker Drive
                                                       Chicago, Illinois 60601
                                                       Attention: Daniel J. McGuire
                                                       E-mail:     dmcguire@winston.com

 If to the U.S. Trustee:                               If to the Counsel to the Ad Hoc Group of
                                                       Secured Noteholders:




                                                  56
KE 70884489
       Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 61 of 64




 United States Trustee                                 Davis Polk & Wardwell LLP
 for the Southern District of Texas                    450 Lexington Avenue
 515 Rusk Street, Suite 3516                           New York, NY 10017
 Houston, TX 77002                                     Attention: Donald S. Bernstein
                                                                  Damian Schaible
                                                                  Michael Pera
                                                       E-mail:    donald.bernstein@davispolk.com
                                                                  damian.schaible@davispolk.com
                                                                  michael.pera@davispolk.com

                                                       and

                                                       Rapp & Rock, PC
                                                       Two Post Oak Central
                                                       1980 Post Oak Blvd. Suite 1200
                                                       Houston, Texas 77056
                                                       Attention: Henry Flores
                                                       E-mail:    HFlores@rappandkrock.com

 If to the Counsel to the Ad Hoc Group of Term
 Loan Lenders:
 Stroock & Stroock & Lavan LLP
 180 Maiden Lane
 New York, NY 10038
 Tel.: (212) 806-5400
 Attention: Jayme T. Goldstein
             Allison P. Miller
             Daniel P. Ginsberg
 E-mail:     jgoldstein@stroock.com
             amiller@stroock.com
             dginsberg@stroock.com

 and

 Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
 601 Poydras St., Suite 2775
 New Orleans, LA 70130
 Tel.: (504) 568-1990
 Attention: Benjamin W. Kadden
 E-mail:     bkadden@lawla.com

         After the Effective Date, the Reorganized Debtors have the authority to send a notice to Entities
that to continue to receive documents pursuant to Bankruptcy Rule 2002, an Entity must file a renewed
request to receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the
Reorganized Debtors are authorized to limit the list of Entities receiving documents pursuant to
Bankruptcy Rule 2002 to those Entities who have Filed such renewed requests.

G.      Term of Injunctions or Stays.

        Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or
stays in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or

                                                  57
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 62 of 64



any order of the Bankruptcy Court, and extant on the Confirmation Date (excluding any
injunctions or stays contained in the Plan or the Confirmation Order) shall remain in full force
and effect until the Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with their terms.

H.      Entire Agreement.

        Except as otherwise indicated, the Plan (including, for the avoidance of doubt, the documents
and instruments in the Plan Supplement) supersedes all previous and contemporaneous negotiations,
promises, covenants, agreements, understandings, and representations on such subjects, all of which have
become merged and integrated into the Plan.

I.      Plan Supplement.

        All exhibits and documents included in the Plan Supplement are an integral part of the Plan and
are incorporated into and are a part of the Plan as if set forth in full in the Plan. After the exhibits and
documents are Filed, copies of such exhibits and documents shall be available upon written request to the
Debtors’ counsel at the address above or by downloading such exhibits and documents from the Debtors’
restructuring website at https://dm.epiq11.com/case/ftsi or the Bankruptcy Court’s website at
www.txs.uscourts.gov/bankruptcy. To the extent any exhibit or document in the Plan Supplement is
inconsistent with the terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the Plan
Supplement document or exhibit shall control (unless stated otherwise in such Plan Supplement
document or exhibit or in the Confirmation Order).

J.      Nonseverability of Plan Provisions.

         If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be
invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such
term or provision to make it valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void, or unenforceable, and such term or
provision shall then be applicable as altered or interpreted. Notwithstanding any such holding, alteration,
or interpretation, the remainder of the terms and provisions of the Plan will remain in full force and effect
and will in no way be affected, impaired, or invalidated by such holding, alteration, or interpretation.

         The Confirmation Order shall constitute a judicial determination and shall provide that each term
and provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or
modified without the Debtors’ or Reorganized Debtors’ consent, as applicable (but subject to the terms of
the Restructuring Support Agreement); and (3) nonseverable and mutually dependent.

K.      Votes Solicited in Good Faith.

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the
Plan in good faith and in compliance with section 1125(g) of the Bankruptcy Code, and pursuant to
section 1125(e) of the Bankruptcy Code, the Debtors and each of their respective Affiliates, agents,
representatives, members, principals, shareholders, officers, directors, managers, employees, advisors,
and attorneys will be deemed to have participated in good faith and in compliance with the Bankruptcy
Code in the offer, issuance, sale, and purchase of Securities offered and sold under the Plan and any
previous plan, and, therefore, no such parties nor individuals nor the Reorganized Debtors will have any
liability for the violation of any applicable law, rule, or regulation governing the solicitation of votes on



                                                    58
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 63 of 64



the Plan or the offer, issuance, sale, or purchase of the Securities offered and sold under the Plan and any
previous plan.

L.      Closing of Chapter 11 Cases.

        On and after the date on which the Bankruptcy Court finds that the Effective Date has occurred,
the Plan has been substantially consummated, and the estates of those cases to be closed are fully
administered, the Debtors or Reorganized Debtors shall be permitted to close all of the Chapter 11 Cases
of the Debtors except for the Chapter 11 Case of Debtor FTS and any other Debtor later identified as
having its Chapter 11 Case remain open following the Effective Date, and all contested matters relating
to any of the Debtors, including objections to Claims and any adversary proceedings, shall be
administered and heard in the Chapter 11 Case of Debtor FTS, irrespective of whether such Claim(s)
were Filed or such adversary proceeding was commenced against a Debtor whose Chapter 11 Case was
closed.

       When all Disputed Claims have become Allowed or disallowed and all distributions have been
made in accordance with the Plan, the Reorganized Debtors shall seek authority to close any remaining
Chapter 11 Cases in accordance with the Bankruptcy Code and the Bankruptcy Rules.

M.      Waiver or Estoppel.

         Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim or Interest should be Allowed in a certain amount, in
a certain priority, secured or not subordinated by virtue of an agreement made with the Debtors or their
counsel, or any other Entity, if such agreement was not disclosed in the Plan, the Disclosure Statement,
or papers Filed with the Bankruptcy Court prior to the Confirmation Date.

N.      Creditor Default.

         An act or omission by a Holder of a Claim or an Interest in contravention of the provisions of the
Plan shall be deemed an event of default under the Plan. Upon an event of default, the Reorganized
Debtors may seek to hold the defaulting party in contempt of the Confirmation Order and shall be
entitled to reasonable attorneys’ fees and costs in remedying such default. Upon the finding of such a
default by a creditor, the Bankruptcy Court may: (a) designate a party to appear, sign and/or accept the
documents required under the Plan on behalf of the defaulting party, in accordance with Bankruptcy Rule
7070; (b) enforce the Plan by order of specific performance; (c) award judgment against such defaulting
creditor in favor of the Reorganized Debtor in an amount, including interest, to compensate the
Reorganized Debtors for the damages caused by such default; and (d) make such other order as may be
equitable that does not materially alter the terms of the Plan.




                                                   59
KE 70884489
      Case 20-34622 Document 285-1 Filed in TXSB on 11/04/20 Page 64 of 64



Dated: October 28November 4, 2020    FTS INTERNATIONAL, INC.

                                     FTS on behalf of itself and all other Debtors



                                     /s/ Lance Turner
                                     Lance Turner
                                     FTS International, Inc.
                                     Authorized Signatory




KE 70884489
